Exhibit 10.14

GAS GATHERING AGREEMENT FOR NATURAL GAS ON THE LEGACY

APPALACHIAN SYSTEM DATED AS OF JUNE 1, 2009 BETWEEN LAUREL MOUNTAIN

MIDSTREAM, LLC AND ATLAS AMERICA, LLC, ATLAS ENERGY RESOURCES, LLC,

ATLAS ENERGY OPERATING COMPANY, LLC, ATLAS NOBLE LLC, RESOURCE

ENERGY, LLC, VIKING RESOURCES, LLC, ATLAS PIPELINE PARTNERS, L.P. AND

ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. SPECIFIC TERMS IN THIS

EXHIBIT HAVE BEEN REDACTED, AS MARKED BY THREE ASTERISKS (***),

BECAUSE CONFIDENTIAL TREATMENT FOR THOSE TERMS HAS BEEN

REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY FILED WITH

THE SECURITIES AND EXCHANGE COMMISSION.

[Redacted Copy]

Specific terms in this exhibit have been redacted, as marked three asterisks
(***), because confidential treatment for those terms has been requested. The
redacted material has been separately filed with the Securities and Exchange
Commission.

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  2   

 

GAS GATHERING AGREEMENT

TABLE OF CONTENTS

 

Section

  

Title

  

Page

 

1.

   COMMITMENTS      3   

2.

   SERVICE OPTIONS      7   

3.

   CONDITIONING OF GAS      13   

4.

   STATEMENTS AND PAYMENT      14   

5.

   TERM      15   

7.

   EXHIBITS AND SCHEDULES      17   

8.

   SUPERSEDED AGREEMENT      17   

10.

   ENTIRE AGREEMENT      18   

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  3   

 

THIS GAS GATHERING AGREEMENT (“Agreement”) is made and entered into by and
between LAUREL MOUNTAIN MIDSTREAM, LLC, a Delaware limited liability company
(“LMM”), and ATLAS ENERGY RESOURCES, LLC, a Delaware limited liability company,
ATLAS ENERGY OPERATING COMPANY, LLC, a Delaware limited liability company, ATLAS
AMERICA, LLC, a Pennsylvania limited liability company, ATLAS NOBLE LLC, a
Delaware limited liability company, RESOURCE ENERGY LLC, a Delaware limited
liability company, and VIKING RESOURCES, LLC, a Pennsylvania limited liability
company (each individually a “Shipper” or collectively, the “Shippers”), and
only as to Section 8, below, ATLAS PIPELINE PARTNERS, L.P. and ATLAS PIPELINE
OPERATING PARTNERSHIP, LP (hereinafter “APL” and “APL Operating,” respectively).

RECITALS

 

A. Shippers each own or control a supply of Gas that they desire LMM to Gather
for Shippers’ account.

 

B. LMM owns a natural gas gathering system and related facilities as further
defined in Exhibit “A” hereto, which, together with any expansions of same
pursuant to this Agreement, shall be generally referred to as the “Legacy
Appalachian Gathering System,” or “Gathering System,” and is willing to Gather
such Gas for Shippers’ account on the Legacy Appalachian Gathering System
pursuant to the terms set forth herein.

 

C. LMM and Shippers will simultaneously with this Agreement be entering into a
gathering agreement for the gathering of natural gas on a higher pressure system
to be developed by LMM within the Area of Interest (the “Expansion Gathering
Agreement”), which together with this Agreement constitutes the Parties’ entire
agreement regarding gathering services in the Area of Interest.

 

D. Capitalized terms used in this Agreement and not defined in the body hereof
shall have the meanings ascribed to them in Exhibit “A” hereto and made a part
hereof.

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

AGREEMENT

 

1. COMMITMENTS

 

  1.1 Shippers’ Dedication.

 

  (a) Each Shipper, on behalf of itself, its Affiliates, and each Investment
Program, dedicates to LMM for Gathering all of such Shipper’s, Shipper’s
Affiliates’, and such Investment Programs’ present and future right, title, and
interest in Gas, including without limitation Gas produced from such Shipper’s
Existing Well Interests, Existing Third Party Well Interests and Investment
Program Well Interests, from the Area of Interest described in Exhibit “B”
(collectively “Shippers’ Gas”), provided that the following interests in Gas
shall be excluded from dedication hereunder:

 

  (i) any Minority Interest in Subsequently Acquired Gas (as defined below) from
any production or acreage in which Shipper neither controls nor operates the
production. For purposes of this Section 1.1, a “Minority Interest” shall be any
production or acreage in which any other party or parties, in the aggregate, not
an Affiliate of Shipper owns a greater interest, by percentage, than Shippers;

 

  (ii) any interest in Subsequently Acquired Gas which, prior to acquisition by
Shipper, is dedicated to or is flowing through another gathering system which is
owned by an entity from whom Shipper acquired such interest in Gas (a “Producer
System”), provided that such Gas will be dedicated to LMM in the event LMM
purchases the Producer System in accordance with the terms of Section 2.4(c),
below, or Section 2.5, as applicable;

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  4   

 

  (iii) any interest in Subsequently Acquired Gas which prior to acquisition is
dedicated to a third party gatherer, provided that such Gas will be dedicated to
LMM in the event LMM exercises its option in accordance with the terms of
Section 2.4(c) or Section 2.5, as applicable, below; and

 

  (iv) those existing interests (including future interests set forth in the
areas of mutual interest described in the area of mutual interest agreements
identified on Exhibit “F,” provided, however, that Shipper shall not agree to
expand any such area of mutual interest from and after the Effective Date (as
defined in Section 5, below)), that are subject to any of the agreements or
produced from any of the wells listed in Exhibit “F”.

It is understood and agreed between the parties that all interests in Gas as
described above, unless expressly excluded in this Section 1.1, are dedicated to
LMM by this Agreement, and by the Expansion Gathering Agreement. LMM, at its
discretion, shall determine whether the Gas will be considered dedicated to this
Agreement or to the Expansion Gathering Agreement. For the avoidance of doubt,
to the extent any Shipper’s Affiliate ceases to be an Affiliate, such entity
shall no longer be considered a “Shipper’s Affiliate” hereunder.

 

  (b) Each Shipper, for itself and for its Affiliates, represents and warrants.
that it has the authority to make such dedication as to its Gas, and agrees that
LMM may file memoranda of this agreement in local land records substantially in
the form shown in Exhibit “G”. Each Shipper covenants that it will not request
or solicit any potential seller of any interest in Gas to create any dedication
of the Gas prior to Shipper’s acquisition. Shippers further warrant that the
contracts listed on Exhibit “F” (other than the leases listed as being subject
to the joint venture or farmout agreements listed on Exhibit “F”, in each case
only to the extent the lessee under each such lease is not a Shipper or an
Affiliate of a Shipper) have not been amended or otherwise modified in any way
between April 1, 2009 and the Effective Date.

 

  (c) Each Shipper, for itself and for its Affiliates, covenants that no
subsequent transfer of any interest in its Gas shall be made without being made
subject to this dedication obligation herewith. Each Shipper shall provide LMM
prompt notice of any such transfer and shall obtain and provide to LMM
transferee’s acknowledgement of the dedication. LMM may file memoranda of this
Agreement in local land records substantially in the form shown in Exhibit “G”
as of the Effective Date and as of the date of development and production of
Gas.

 

  (d) Subject to the prior written consent of LMM, such consent not to be
unreasonably withheld, each Shipper may remove acreage from the dedication
obligation described in Section 1.1(a) above in connection with an acreage swap
with a third party or third parties (“Removed Acreage”) provided (i) all of the
acreage received by that Shipper in exchange for the Removed Acreage (the
“Replacement Acreage”) is dedicated hereunder; (ii) all of the Replacement
Acreage is within the Area of Interest; (iii) the area of such Replacement
Acreage is, or the estimated reserves or resources included under the
Replacement Acreage are equivalent or superior to the Removed Acreage, and
(iv) the Replacement Acreage is located such that it will improve gathering
efficiency. LMM agrees to file of record amendments to such memorandum, or
execute filings of record at any Shipper’s reasonable request, to reflect such
acreage swaps consented to by LMM.

 

  (e) Shippers and LMM acknowledge and agree that neither LMM nor Shipper shall
have any obligation whatsoever hereunder with respect to Gas or acreage not
subject to the foregoing dedication.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  5   

 

  1.2 LMM’s Gathering Service. LMM shall Gather on a Guaranteed Capacity basis
that quantity of Shipper’s Gas, subject to the provisions set forth in Exhibit
“E”, which is necessary to fulfill Shipper’s Scheduled Nomination(s) and
Shipper’s commitment to provide Gathering Fuel, subject only to Force Majeure
and Maintenance; Shipper shall be entitled to submit volume projections to LMM
on a Monthly basis. Unless and until LMM shall have installed measurement
equipment (such as EFM) reasonably necessary or appropriate to track imbalances
associated with such third-party Gas, LMM shall provide Shipper with *** Days’
prior written notice before agreeing to accept any third party Gas for Gathering
in the Legacy Appalachian Gathering System. LMM shall have the right to
commingle Shipper’s Gas with other natural gas in the Gathering System,
provided, however, that LMM shall provide to Shipper first priority service up
to the MDQ, and the other natural gas in the Gathering System shall not impair
LMM’s obligations to Shippers hereunder, including specifically the obligations
to maintain Gathering System pressures pursuant to Section 1.6.

 

  1.3 Full Capacity Area. Notwithstanding any other provision of this Agreement,
for a period of *** years after the Effective Date, LMM hereby reserves for the
sole benefit of the Shippers one hundred percent (100%) of the capacity of the
Gathering System (as currently existing and in the future expanded) in the
following townships located in ***, Pennsylvania: ***.

 

  1.4 [INTENTIONALLY DELETED]

 

  1.5 Gathering Fuel. Shipper shall provide to LMM Shipper’s share of Gathering
Fuel. LMM shall calculate Shipper’s Gathering Fuel based upon actual usage and
Shipper’s pro-rata share of all Gas Gathered through the relevant portion of the
Gathering System. Shipper’s Gathering Fuel will be calculated Monthly by LMM by
allocating such quantities of actual Gathering System fuel requirements and lost
or unaccounted for Gas among all shippers using the relevant portion of the
Gathering System. LMM may retain and use Shipper’s Gathering Fuel as fuel for
compression and other operations on the Gathering System.

In the event LMM utilizes electric power in lieu of gas fuel for operation of
any of the LMM Facilities, Shipper’s Fuel for such facility shall then be each
Shipper’s pro rata share of eighty-four percent (84%) of such power required,
and shall be billed in addition to other fuel requirements or fees hereunder.

 

  1.6 Gathering System Pressures.

 

  (a) LMM shall maintain a Target Suction Pressure as set forth in Exhibit “E”
for each Delivery Point on the Gathering System. The “Actual Suction Pressure”
shall be the average Daily suction pressure measured at a static pressure tap
immediately upstream of the last compressor before the Delivery Point. The
Actual Suction Pressure shall be calculated by summing the actual average Daily
suction pressure for each included Day in the Month for which pressures were
taken, and dividing the resulting sum by the number of Days in that Month for
which pressures were taken, and rounding the quotient to the nearest whole
number. In the calculation of Actual Suction Pressure, LMM may exclude any Day
when any of the following conditions occur (“Excluded Days”): (i) Force Majeure,
(ii) Maintenance, or (iii) when Shipper’s Gas exceeds Shipper’s MDQ or does not
meet the Gas Quality requirements in Exhibit “A” part C. Any Gas at any Delivery
Point for which the Target Suction Pressure is not maintained during any Month
will be subject to a reduction in the Gathering Fee or the Reduced Fee for the
Month during which such pressures are not at the Target Suction Pressure, and
after the Target Suction Pressure is restored, the rate shall return to the
Gathering Fee set forth in Exhibit “E”.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  6   

 

  (b) The Gathering Fee shall be subject to modification based on the Actual
Suction Pressure for each Month as follows, and as referenced on Exhibit “E”:

 

Actual Suction Pressure

 

Fee Modification

Greater than Target Suction Pressure but less than A psig

  no modification

Greater than A psig but less than B psig

  minus $*** per Dth*

Greater than B psig

  modification to the Reduced Rate and Remedy described in Section 1.6(c)

 

* Such modification, if any, shall be in the form of a credit on the LMM
statement to Shipper for the first Month following the subject Month.

 

  (c) In the event that the Actual Suction Pressure exceeds the pressure
designated as [B] in Exhibit “E” for the relevant Delivery Point for *** Days in
any *** Day period, and provided that LMM is not proceeding with diligence
toward steps to cure its failure to maintain the pressures, then, at Shipper’s
election, (i) Shipper may construct such improvements as Shipper may deem
necessary to remedy LMM’s failure to maintain the Actual Suction Pressure below
pressure designated as [B] in Exhibit “E” for the relevant Delivery Point, in
which case all Gas gathered through such improvement (which improvement shall be
the sole property of Shipper) shall be Gathered by LMM at the Reduced Rate, or
(ii) each well constrained by the Actual Suction Pressure being above [B] and
all Gas produced from such well will no longer be subject to this Agreement. For
avoidance of doubt, no Excluded Days will be counted for purposes of determining
the *** Day and *** Day periods described above.

 

  (d) The remedies as stated in this Section 1.6 shall be Shipper’s sole remedy
for LMM’s failure to achieve or maintain the Target Suction Pressure.

 

  1.7 LMM shall undertake commercially reasonable measures on the Gathering
System, taking into account the economic interests of LMM and Shippers, to
maintain the operating pressure on the Gathering System. If Shipper reasonably
determines that LMM has failed to undertake commercially reasonable measures to
maintain the operating pressures on the Gathering System, and the failure to
maintain such operating pressures is not related to any issue or condition at
the well, or any problem on any part of the Flow Line, or otherwise caused by
any act or inaction of Shipper, Shipper may so notify LMM, and request that LMM
undertake a remedy proposed by Shipper to maintain the operating pressure. Such
proposed remedy shall be specific enough and contain sufficient detail to allow
LMM to evaluate its commercial and engineering reasonableness. If LMM elects to
not undertake Shipper’s proposed remedy, Shipper may proceed, at its sole cost
and expense, to undertake such remedy as proposed. If it is later determined
that Shipper’s remedy was in the economic interest of LMM to pursue, then, LMM
shall reimburse Shipper (i) its costs in undertaking such measures, plus
(ii) *** percent (***%) per annum of the costs set forth in the foregoing clause
(i), plus (iii) *** percent (***%) of the costs set forth in the foregoing
clause (i). Such remedy will be deemed to be “in the economic interest of LMM”
when the increased volumes, based upon an average production for *** Days prior
to the completion of the measures compared to an average production *** Days
following the completion of such measures, have generated an annualized rate of
return of more than *** percent (***%) taking into consideration (x) the
applicable gathering fee then in effect (regardless of whether the Gathering Fee
or Reduced Fee is in effect), (y) the costs of the improvements to be made and
(z) the volume of Gas through that portion of the Gathering System on which the
proposed improvements are to be made. If the parties disagree on the conclusion
that the remedy was economic, they may resolve the dispute through Alternative
Dispute Resolution in accordance with this Agreement.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  7   

 

2. SERVICE OPTIONS

 

  2.1 Increase in the MDQ. Shippers shall have a one-time election to increase
the MDQ based upon the actual increase in the capacity of the Gathering System
resulting from any improvement to or expansion of the Gathering System that is
substantially completed (whether or not such improvement or expansion is
actually placed into service) during calendar year 2009. (the “Increased
Capacity”) upon completion of such Increased Capacity. Shippers shall request in
writing such increase in the MDQ, and shall provide such backup documentation as
necessary to confirm the Increased Capacity to be completed pursuant to that APL
plan. Upon confirmation of such Increased Capacity by LMM, the Agreement will be
unilaterally amended by LMM to increase the MDQ by the amount of Increased
Capacity, which amendment shall be effective upon notice to Shippers. In the
event the parties agree on a subsequent additional increase in the MDQ, Shippers
agree that the additional Gas which makes up the increase in the MDQ shall flow
under the terms and conditions of the Expansion Gathering Agreement. In the
event the parties do not agree on a subsequent additional increase in the MDQ
and if LMM declines to Gather such additional Gas under the Expansion Gathering
Agreement, then such additional Gas will no longer be subject to this Agreement.

 

  2.2 [INTENTIONALLY DELETED]

 

  2.3 LMM’s Obligation and Option to Receive Shipper’s Gas from Future Wells in
the Area of Interest.

 

  (a) Future Connectable Wells in Area of Interest. If Shipper owns any right
title or interest in Gas that is to be produced from any future Connectable Well
in the Area of Interest, Shipper shall at its sole cost and expense construct a
Flow Line from such Connectable Well to the Gathering System at a location to be
determined by LMM to allow the connection to be made at a point with current or
planned capacity sufficient for the expected production while attempting to
minimize Shipper’s Flow Line length, but the timing of drilling such future
Connectable Well will be within Shipper’s sole discretion. Such Flow Lines shall
be the property of the owner of the associated well, and the Flow Lines and
related facilities shall be operated and maintained by that owner. Subject to
Shipper’s construction of a Flow Line, LMM shall connect the Connectable Wells
to the Gathering System at the Receipt Point location agreed to by the parties.
If LMM fails to connect such Flow Line to the Gathering System on the later of
(i) the Day when the Flow Line is available, (ii) the Day the Flow Line is
scheduled for connection as scheduled in the Drilling Plan for such Project as
defined in Section 2.6 (or as otherwise reasonably scheduled by Shipper in
consultation with LMM if not subject to a Drilling Plan), or (iii) the Day
fracturing operations are scheduled to commence as scheduled in the Drilling
Plan for such Project as defined in Section 2.6 (or as otherwise reasonably
scheduled by Shipper in consultation with LMM if not subject to a Drilling
Plan), then LMM shall waive the Gathering Fee for any Gas delivered to the
Gathering System from such Flow Line *** Days for each Day that the connection
is delayed; provided, however, that should such delay in connection last more
than *** Days, then such Connectable Well and all remaining uncompleted wells in
the Project will no longer be subject to this Agreement. This Agreement shall be
amended to include the Receipt Point at which the Gas associated with each such
Connectable Well will be received by LMM, which amendment shall be effective the
date the well is connected to the Gathering System.

 

  (b) Future Expansion Wells in Area of Interest. If during the term of this
Agreement Shipper owns any right, title or interest in Gas that is to be
produced from any future well that is not a Connectable Well in the Area of
Interest, (each an “Expansion Well”), then Shipper shall, at least ten
(10) Business Days prior to drilling the well, give LMM written notice
identifying the name of the well, the location of the well, and a reasonable
estimate of the well’s first date of production. Failure of Shipper’s Operator
to so notify LMM shall not impair LMM’s rights under this Section 2.3(b). Such
Expansion Well will be subject to the provisions of Section 2.6, below, provided
that Shipper shall at its sole cost and expense construct the Flow Line up to a
total of 2,500 linear feet from the wellhead. If Shipper, by constructing its
portion of the Flow Line is able to bring the Flow Line to within 1,000 feet of
the Gathering System, LMM shall have the obligation, not the option, to connect
the Flow Line to the Gathering System.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  8   

 

  2.4 LMM’s Option to Receive Shipper’s Subsequently Acquired Interest in Gas
from Existing and Future Wells in the Area of Interest. If after the Effective
Date Shipper acquires any right, title or interest in Gas that is being
produced, or is to be produced, from any existing or future well in the Area of
Interest, Shipper shall give LMM written notice identifying: Shipper’s right,
title or interest in such Gas (“Subsequently Acquired Gas”); the name of the
well; the location of the well; the well’s historical production or estimated
future production; whether the well will require connection to the Gathering
System in order for LMM to receive the Subsequently Acquired Gas; and whether
the Subsequently Acquired Gas was acquired by Shipper subject to previously
existing dedication (and if so provide LMM a copy of the agreement identifying
the person or entity to whom it is dedicated and the remaining primary term of
such previously existing dedication). Each Shipper covenants that it will not
request or solicit any potential seller of any interest in Gas to create any
dedication of the Gas prior to Shipper’s acquisition.

 

  (a) Existing Wells. If the Subsequently Acquired Gas is to be produced from an
existing well that is not subject to previously existing dedication, then
Shipper shall give LMM such written notice at least ten (10) Business Days (a
“Business Day” is any Day that is not a Saturday, Sunday, or federal holiday)
prior to the Subsequently Acquired Gas being produced for Shipper’s account.
Failure of Shipper to so notify LMM shall not impair LMM’s option under this
Section 2.4.

 

  (b) Gas Not Subject to Previously Existing Dedication. If the Subsequently
Acquired Gas is not subject to previously existing dedication and is from a
Connectable Well, such well shall be connected to the Gathering System
consistent with the provisions of Section 2.3(a) above. If the Subsequently
Acquired Gas is not subject to previously existing dedication but is from an
Expansion Well, then such Expansion Well will be subject to the provisions of
Section 2.3(b), above.

 

  (c) Gas Subject to Previously Existing Dedication. If the Subsequently
Acquired Gas is subject to a previously existing dedication to a Third Party
Gathering System at the time Shipper acquires the Gas, Shipper shall give LMM an
additional *** Days’ written notice preceding the expiration or termination of
the primary term of the previously existing dedication. *** Subsequently
Acquired Gas as described in this paragraph 2.4(c) shall be connected to the
Gathering System at LMM’s sole cost and expense (including, without limitation,
the cost of any Flow Line), which cost and expense will not be subject to the
provisions of Section 2.8, below.

 

  2.5 Acquisition of Target Business

 

  (a) If Shipper identifies a possible acquisition of interests in production or
acreage that would fall within the Area of Interest, whether by acquiring assets
or equity interests with respect thereto (a “Target Business”), and if the Gas
from the interests in the Target Business is gathered by a Producer System
(“Gathering Assets”) that will be acquired in connection with Shipper’s proposed
acquisition of the Target Business (the “Proposed Acquisition”), Shipper shall
give LMM written notice (the “Offer Notice”) of the Proposed Acquisition as soon
as practicable, but in any event not less than *** Days prior to making any
binding offer in respect of the Proposed Acquisition. The Offer Notice shall
identify (i) the Gathering Assets, (ii) the proposed seller of the Gathering
Assets, (iii) the anticipated schedule to be followed in the Proposed
Acquisition transaction, including, without limitation, the date on which
Shipper intends to make its offer in respect of the Proposed Acquisition (as
determined by Shipper, but in any event such anticipated offer date shall be no
earlier than ***Days from the date of the Offer Notice) and (iv) any other
information that may be necessary for the parties to evaluate whether to jointly
pursue the Proposed Acquisition (for the avoidance of doubt, LMM shall have no
right to pursue any Proposed Acquisition separately from Shipper absent the
prior written consent of Shipper, which shall not be unreasonably withheld). Not
less than *** Days prior to the date identified by Shipper as the date Shipper
will make its offer in respect of the Proposed Acquisition, LMM shall notify
Shipper of whether it has elected to offer to participate in the Proposed
Acquisition and the terms of LMM’s offer (including, without limitation, if
there is no gathering fee and no allocation by seller upon which to determine a
gathering fee for Gas Gathered on the Gathering Assets following the closing of
the Proposed Acquisition, LMM’s proposed gathering fee for the time period
following the closing of the Proposed Acquisition); failure by LMM to timely
make an offer to participate shall be deemed to be an election by LMM not to
participate in the Proposed Acquisition. Shipper may either accept or reject
LMM’s timely offer in its sole discretion. If LMM elects not to participate,
then LMM shall not have any rights in respect of the Proposed Acquisition or the
Target Business.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  9   

 

  (b) In the event the nature of the Proposed Acquisition requires that an offer
be made by Shipper before the expiration of *** Days from the date of Shipper’s
Offer Notice, Shipper shall include such statement in its Offer Notice, and
Shipper and LMM shall attempt to negotiate a shorter time period by which LMM
has to elect to participate in the Proposed Acquisition. If the parties cannot
agree on a shorter time period, Shipper shall have the right to proceed with its
offer, provided that if Shipper is successful in acquiring the Target Business,
LMM and Shipper may, following Shipper’s closing on the Target business,
continue to discuss under what terms LMM may be allowed to purchase the Producer
System that is part of the Target Business.

 

  (c) Exception for Marcellus Shale Formation Gas. Any Gas produced from the
Marcellus Shale formation from wells spudded following Shipper’s acquisition of
the Target Business and within the acreage acquired as part of the acquisition
of the Target Business shall be subject to the dedication described in
Section 1.1 above.

 

  (d) Limitation on Operation of Gathering Assets by Shipper. In the event that
LMM does not participate with Shipper in a given Proposed Acquisition pursuant
to this Section 2.5, Shipper may acquire, own and operate such Gathering Assets;
provided, that Shipper (i) may utilize such Gathering Assets solely to gather
Gas produced from wells on the acreage acquired by Shipper in the related
Proposed Acquisition and may not transport any third-party volumes through such
Gathering Assets except to the extent that such third-party Gas was being
transported on the Gathering Assets prior Shipper’s acquisition of the Gathering
Assets, and (ii) may not expand or improve the operating capacity of such
Gathering Assets except to the extent necessary to Gather Shipper’s Gas from the
acreage acquired as part of Shipper’s acquisition of the Target Business.

 

  2.6 Gathering System Expansions.

 

  (a) Shippers shall provide to LMM at the start of each calendar quarter a plan
forecasting drilling and development activity within the Area of Interest for
the immediately ensuing *** Months (the “Scoping Plan”) and a plan forecasting
drilling and development activity for the immediately ensuing *** Months (the
“Drilling Plan”) (together the “Scoping Plan” and the “Drilling Plan” may be
referred to as the “Plans”). Each Drilling Plan shall include a description of
each individual project (which may be limited to a single well, each a
“Project”), which Project description shall at a minimum include ***; and any
other information reasonably requested by LMM. Upon request, and provided such
document is available, Shipper shall provide LMM with a copy of any of Shipper’s
authority for expenditure documents relating to any well or Project. The parties
shall meet no less frequently than once a Month to review the Plans, discuss any
changes to the Plans, and to discuss alternatives with regard to the possible
expansion of LMM’s Gathering System. Upon receipt of the Drilling Plan, LMM
shall, within *** Days, provide Shippers for each Project described in the
Drilling Plan, either a proposal (the “Expansion Proposal”) outlining the
recommended facilities to be installed in order to Gather Shippers’ Gas from a
Project (the “Expansion”) or, at LMM’s election, notice to Shipper that it has
elected to not expand the Gathering System to connect a Project. The Expansion
Proposal for each Project with respect to which LMM has elected to build an
Expansion will include (i) a detailed description of the facilities that will
comprise the Expansion, including without limitation ***, (ii) all hydraulic
modeling results and assumptions relating to the Expansion; (iii) ***; (iv) the
estimated throughput capacity of the Expansion; (v) ***, (vi) construction
milestones including the date on which construction of the Expansion will
commence, the date for completion of installation of all proposed compression
and processing plants, if any, to be included in the Expansion, and the date on
which the expanded Gathering System will be available to receive the Gas and
(vii) any other information reasonably requested by Shipper.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  10   

 

  (b) Upon receipt of each Expansion Proposal, Shippers shall have *** Days to
either:

 

  (i) accept the recommendations as presented in an Expansion Proposal, in which
case LMM shall proceed with the development and construction of the Expansion as
described in the Expansion Proposal, and Shippers shall be liable for the
recovery of the costs to construct the facilities as set forth in Section 2.8,
above; or

 

  (ii) reject the recommendations as presented in an Expansion Proposal, and
instead propose an alternative(s) to the recommendations as proposed. If
Shippers propose an alternative to the recommended facilities and construction
plan, LMM shall have the option, within *** Business Days to either:

 

  (A) elect to build the Expansion in accordance with Shipper’s proposed
alternative;

 

  (B) work with Shippers to revise the recommendation into a mutually agreeable
alternative;

 

  (C) reject the alternative and elect to construct LMM’s originally recommended
facilities, provided that in this instance, LMM’s recovery pursuant to
Section 2.8 shall be limited to the estimated cost of Shippers’ alternative; or

 

  (D) reject the proposed alternative without electing to construct either LMM’s
or Shippers’ recommendations, and instead opt to enlist a neutral third party
(Project Arbitrator) to determine which of the conflicting alternatives is based
upon the most optimal system design that is specific to the Project for which
the recommendations were proposed in terms of cost and scope of the Project,
taking in to account the cost to Shipper to connect to the Legacy Gathering
System, the Marcellus Gathering System, or a third party. The Project Arbitrator
shall be chosen by agreement between LMM and Shippers and shall have relevant
engineering and project development experience in the natural gas industry.
Shippers and LMM will each pay one-half of the cost of the Project Arbitrator.
Shipper and LMM shall each provide their proposed recommendations to the Project
Arbitrator upon his or her retention and shall meet together with the Project
Arbitrator at a time designated by such Project Arbitrator, which time shall be
within *** Days of his or her retention (or such other time as LMM and Shipper
may agree) to present their respective recommendations, and the Project
Arbitrator shall have *** Days to choose one or the other of the
recommendations. The Project Arbitrator shall have no authority to revise either
recommendation prior to selection, but must make his or her selection on the
basis of the recommendations presented by LMM and Shippers. If the Project
Arbitrator chooses Shipper’s recommendation, then LMM shall construct the
Expansion in accordance with the selected recommendation and the recovery of the
costs of construction pursuant to Section 2.8 shall be limited to the estimated
cost of Shipper’s recommendation as chosen by the Project Arbitrator, but if
Shipper’s recommendation is based upon connecting to a third party, then LMM may
nonetheless elect to construct LMM’s originally recommended Expansion, provided
that in this instance, LMM’s recovery pursuant to Section 2.8 shall be limited
to ***.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  11   

 

  (c) If LMM fails to construct the Expansion in accordance with the schedule
described in the Expansion Proposal as such Expansion Proposal may be modified
pursuant to Section 2.6(b), above, then after a well is ultimately connected,
Shipper shall pay the Reduced Fee for a period that equals ***. Notwithstanding
the foregoing, if such well remains unconnected for *** Days beyond the
scheduled completion date, then Shipper will have the option to either connect
the well to the Gathering System at its own cost and expense and pay the Reduced
Fee thereafter or such gas shall be released from dedication hereunder.

 

  (d) If the constructed Expansion materially fails to perform in accordance
with the Expansion Proposal, as the Expansion Proposal may be modified pursuant
to Section 2.6(b), above, but excluding failures by LMM to maintain Target
Suction Pressures and operating pressures for which Shipper would be covered
under Section 1.6, then Shipper shall pay the Reduced Fee during any period of
such nonperformance and thereafter return to the Gathering Fee set forth in
Exhibit “E”. Notwithstanding the foregoing, if such expansion continues to
materially fail to perform for *** Days in the aggregate in any *** Day period,
then Shipper will have the option to either (i) continue to cause Gas to be
Gathered through the nonperforming expansion into the Gathering System at the
Reduced Fee during the time of nonperformance, (ii) construct at its own cost
and expense a separate connection to the Gathering System to Gather the Gas that
the nonperformance of the expansion stranded from the Gathering System, and pay
the Reduced Fee with respect to such Gas, or (iii) remove such Gas from the
dedication.

 

  2.7 Connections where LMM Elects to Not Connect well in Drilling Plan. If LMM
does not exercise its option to connect an Expansion Well (including where such
Expansion Well is not part of a Project), then LMM will be deemed to have
elected not to connect such Expansion Well or Project to the Gathering System.
If LMM elects not to connect an Expansion Well or Project to the Gathering
System, then Shipper may, in Shipper’s sole discretion, connect such Expansion
Well or Project, at its sole cost and expense, to: (i) the Gathering System,
subject to the terms and conditions of this Section 2.7; or (ii) to a third
party, provided that any such Expansion Well or Project connected to a third
party will no longer be subject to this Agreement. For the avoidance of doubt,
if LMM does not exercise its option to connect an Expansion Well that is part of
a Project, then the foregoing remedy described in Section 2.7 (i) and (ii) shall
apply to that well and to all remaining uncompleted wells in the Project. If
Shipper elects to connect such Expansion Well or Project to the Gathering
System, then, when Shipper has developed a reasonable estimate for the
connection of such Expansion Well or Project (“Shipper’s Estimate”), Shipper
shall provide the Shipper’s Estimate to LMM, and LMM shall have *** Days to
elect to connect such Expansion Well or Project, as the case may be, on the
basis of Shipper’s Estimate. If LMM again chooses to not make the connection
after review of Shipper’s Estimate, and if Shipper elects to proceed to connect
such Expansion Well or Project to the Gathering System, Shipper shall pay to LMM
only the Reduced Fee as set forth in Exhibit “E” for all volumes from such
Expansion Well or Project which are received into the Gathering System through
the Shipper-constructed connection. Shipper shall retain title to all Flow Lines
or other lines and equipment installed by Shipper in order to connect such
Expansion Well or Project in accordance with this Section 2.7. In the event
there is any increase in the drilling activity within *** years of Shipper
connecting to the Gathering System which results in a greater number of wells
within the area of connection constructed by Shipper hereunder, or if the ratio
of the wells’ formations or depth objectives (e.g., Devonian or Marcellus)
varies from that shown in the Drilling Plan, then LMM shall have option to
purchase such gathering assets for ***. Should LMM purchase such gathering
assets, Shipper shall pay the Gathering Fee set forth in Exhibit “E”.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  12   

 

  2.8 Recovery of Costs.

 

  (a) If LMM connects an Expansion Well to the Gathering System in accordance
with Section 2.6, and after the *** Months following the connection (“Recovery
Period”), to the extent LMM’s Actual Cost exceeds the Recovered Cost (as defined
below), LMM shall be entitled to recover its Actual Cost from Shipper. LMM’s
“Recovered Cost” shall be determined by multiplying the allocated volumes of Gas
from Shippers and third parties, in Dth, Gathered by LMM during the Recovery
Period by the Gathering Fee and multiply that product by ***. If at the end of
the Recovery Period the Recovered Cost is less than the Actual Cost, Shipper
shall, within *** Days of the receipt of a statement from LMM detailing LMM’s
Actual Cost, pay LMM an amount equal to the difference between the Actual Cost
and the Recovered Cost, with such difference being divided by ***, to the extent
that Shipper does not dispute LMM’s calculation of its Actual Cost. If this
Agreement should terminate or expire prior to the end of the Recovery Period for
the well and the Recovered Cost through such termination or expiration is less
than the Actual Cost, Shipper shall, within *** Days of the receipt of a
statement from LMM, pay LMM an amount equal to the difference between the Actual
Cost and the Recovered Cost, to the extent that Shipper does not dispute LMM’s
calculation of its Actual Cost. For purposes of this Section 2.8, “Actual Cost”
shall be defined as the actual third-party costs incurred by LMM to connect the
Expansion Well, but shall be limited to the facilities on and installation of
pipeline *** inches (***”) in diameter or less upstream of any compression
facilities on the Gathering System.

 

  (b) Shipper shall make a good faith effort to timely complete each Project. In
the event LMM has incurred costs building an Expansion to connect a Project,
which costs are not otherwise subject to Section 2.8(a), and if Shipper fails to
complete such Project in good faith, then LMM shall have the right to recover
its direct costs allocated to Shipper in accordance with Section 2.6(a) incurred
in connection with building the Expansion for the Project, as described in
Section 2.8(a), subject to LMM’s obligation to mitigate such costs.
Notwithstanding the foregoing, LMM shall have the right to recover its costs as
described in this Section 2.8(b) in the event Shipper does not complete a
Project due to any reason other than (i) an adverse change in the economics of
the Project, (ii) an event of Force Majeure, including without limitation and in
addition to any other definition of Force Majeure herein, regulatory
limitations, deficiencies in title or other impediments to access, inability to
market gas (provided such inability is outside the reasonable control of Shipper
and can be cured at reasonable cost to Shipper), gas quality, or unexpected
geological conditions, or (iii) any act of or failure to act by LMM. For
purposes of this Agreement, the phrase “an adverse change in the economics of
the Project” shall mean that the Project, as set forth in the relevant Drilling
Plan and modified as required by then-current assumptions relating to operating
parameters, Gas pricing and other considerations adversely affecting the
Project, does not have a positive after-tax net present value (i) when the
analysis is performed using the criteria outlined in Exhibit “H”, (ii) using a
*** percent (***%) discount rate and (iii) using a per annum Gas price
assumption equal to the average *** price adjusted for any basis differential
then in effect at the time of determination fixed for the useful life of each
well in the Project.

 

  2.9 Standard of Construction and Operation. All Flow Lines and well
connections performed by Shipper to Shipper wells and to the Gathering System
shall be in accordance with industry standards and consistent with the methods
and standards employed with respect to other wells connected to the Gathering
System. Any such well shall be required to adhere to all of the operating,
safety, pressure, and measurement provisions contained in this Agreement or
otherwise reasonably required by LMM from time to time in the ordinary course of
LMM’s gathering business.

 

  2.10 Shipper’s Liability for Failure to Abide by Dedication. Unless LMM
ultimately declines to exercise any option to connect any well under this
Article 2, or such wells have been released from dedication pursuant to this
Agreement, Shipper shall be liable to LMM for any and all damages resulting from
Shipper’s connection of wells to any gathering system other than the Gathering
System.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  13   

 

  2.11 Initial Drilling Plan and Initial Connection Plan. The parties agree that
the initial Drilling Plan attached hereto as Exhibit “I-1” and the initial
connection plan attached hereto as Exhibit “I-2” (the “Initial Connection Plan”)
establish the preliminary agreed upon activities and schedule for the period
described therein (for the avoidance of doubt, and not withstanding anything
else in this Agreement to the contrary, Exhibits “I-1” and “I-2” need not
necessarily cover a twelve (12) Month period). Those portions of the Initial
Connection Plan addressing Expansion Wells (if any), shall be deemed to be a
timely given and fully accepted Expansion Proposal for the period described in
Exhibit “I-2.”

 

3. CONDITIONING OF GAS

 

  3.1 Gas Failing to Meet Certain Specifications. In the event that Shipper’s
Gas does not meet the quality specifications set forth in Exhibit “A”, part C of
this Agreement, LMM shall, without cost to Shipper or LMM, blend such Gas with
existing production so that the Gas meets the applicable specifications or, in
the event blending does not resolve the issue, LMM may shut in the well or wells
from which the off-specification Gas is produced and provide Shipper with a
temporary release from dedication under this Agreement with respect to such
wells.

 

  3.2 Installation of Conditioning Facilities by LMM. LMM shall provide written
notice to Shipper within *** Days following the receipt of all information that
LMM has reasonably requested that Shipper provide (which request shall be made
within *** Business Days of the Day on which the well or wells were shut-in
pursuant to Section 3.1 above) to evaluate whether the construction of
facilities or the utilization of existing available facilities (either owned by
LMM or by any third party) is necessary to bring Gas back into the required
specifications. If LMM fails to timely provide notice to Shipper as set forth
above, Shipper’s Gas which has been shut in shall be released from dedication
hereunder. In the event LMM elects to construct and operate conditioning
facilities to handle the off-specification Gas, or otherwise utilizes existing
available facilities, LMM may choose on a well-by-well basis to condition the
Gas either (a) on a Dth/keep whole basis, in which case LMM shall retain the
natural gas liquids processed from Shipper’s Gas and will make available for
Shipper’s account one hundred percent (100%) of Shipper’s allocated plant inlet
Dth at the Delivery Point(s) (in which case, LMM shall install sampling
mechanisms at each plant inlet and draw samples from the Gas at each plant inlet
at least semi-annually, and Shipper shall also have access to such sampling
mechanisms to draw samples in its discretion) or (b) for a fee, which
conditioning fee shall be sixteen percent (16%) of the sale of the processed
natural gas liquids. If LMM elects to condition Shipper’s Gas on a keep whole
basis, as described above, and if gas is unavailable for LMM to deliver to
Shipper’s account in order to keep Shipper whole, then LMM may make payment to
Shipper to account for the dekatherms of Shipper’s Gas that were shrunk out of
the processing of Shipper’s Gas with reference to pricing and volumes at the
relevant Delivery Point; provided, however, that in no event shall LMM remove
natural gas liquids to the extent that Shippers’ Gas delivered at any Delivery
Point is below the minimum heating value specification, if any, required by the
Interconnecting Pipeline at such Delivery Point. Regardless of the conditioning
option chosen by or for LMM, Shipper shall continue to pay the Gathering Fee on
the Gas conditioned.

 

  3.3 Failure by LMM to Condition. LMM shall use commercially reasonable efforts
to diligently pursue installation of conditioning facilities or the use of
existing facilities (including third party facilities) where such installation
or utilization has been determined to be necessary. If, after the later of
(a) *** Months of the wells first being subject to temporary release, or (b) ***
Months after receiving the required permits for the installation of conditioning
facilities, the wells are still subject to temporary release as set forth in
Section 3.1, above, and LMM is not conditioning all of the off-specification Gas
in order to bring the Gas in compliance with the applicable specifications set
forth in Exhibit “A”, part C, the wells which are producing the
off-specification Gas shall be permanently released from dedication hereunder
upon written notice from Shipper.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  14   

 

  3.4 Processing Facilities. When it appears that certain wells or Projects will
likely require processing of the Gas for removal of commercially viable volumes
of natural gas liquids, Shipper will include such anticipated processing
requirements in the Plans and the Project descriptions as provided in
Section 2.6. LMM shall have the exclusive option to provide processing services
to Shippers for the proposed Projects as follows. If LMM elects to install
Processing Facilities under a Project described pursuant to Section 2.6 to
provide processing services, or to provide processing services through
utilization of existing facilities (including third party facilities), it shall
so notify Shippers in its Expansion Proposal (provided that Shipper has given
LMM all information reasonably requested by LMM to make an informed decision).
Prior to the commercial operation of the processing facilities, LMM shall
designate, in its sole discretion, whether the processing services shall be
provided pursuant to a Dth/keep whole structure or a percent of liquids
structure, at LMM’s sole option.

 

  (a) If LMM elects to process Shipper’s Gas pursuant to the Dth/keep whole
structure, LMM will retain one hundred percent (100%) of the natural gas liquids
Processed from Shippers’ Gas and LMM will either (i) deliver one hundred percent
(100%) of Shippers’ allocated plant inlet Dth to the Delivery Points(s) or
(ii) make a cash payment to Shippers equal to the wholesale market price for
natural gas at the time and the location, multiplied by the Dths of Shippers’
Gas that were consumed as Shrink in the processing of Shippers’ Gas during the
prior Month. Such processing will be performed under a separate agreement
mutually acceptable to Shipper and LMM.

 

  (b) If LMM elects to process Shipper’s Gas under a percent of liquids
structure, Shippers shall receive *** percent (***%) of the gross plant products
processed from Shippers’ Gas and Shippers shall provide *** percent (***%) of
the shrink attributable to the gross plant products processed from Shippers’
Gas. Such processing will be performed under a separate agreement mutually
acceptable to Shipper and LMM.

Regardless of the processing option chosen by LMM, Shipper shall continue to pay
the Gathering Fee on the Gas processed.

If LMM elects to not process Shippers’ Gas for wells associated with the
proposed Project, then Shippers may seek processing services from a third party
provider, and the Gas associated with that Project shall be released from
dedication hereunder.

 

4. STATEMENTS AND PAYMENT

 

  4.1 Report and Statement by Shipper. Where CTM is not being performed by LMM,
Shipper shall report to LMM (a) the Day(s) of production, the Month and year in
which such production is to be recognized, Dth pressure base, Btu pressure base,
Daily Mcf, Daily Btu, Daily Dth and quality of Shipper’s Gas and (b) the Gross
Sales Price and the amount and calculation of any Gathering Fee determined using
the Gross Sales Price, together with reasonable and appropriate supporting
documentation. Whether or not CTM is being performed by LMM or by Shipper,
Shipper shall report to LMM the Gross Sales Price for calculation of the
Gathering Fee. Such report shall be transmitted to LMM by telephone, e-mail,
text message or facsimile on or before the later to occur of *** (the “Initial
Report Deadline”). Shipper shall also send to LMM via mail not later than five
(5) Business Days following the Initial Report Deadline a written statement
confirming such report. Any adjustments to such report shall be sent as a net
adjustment identified by the Day of production. LMM may request an additional
Monthly electronic audit file with all of the hourly, daily, configuration and
event/alarm data.

 

  4.2 Statement by LMM. Not later than *** Business Days following the Initial
Report Deadline with respect to each Month, LMM shall make available to Shipper
electronically and/or via mail a statement setting forth the following:

 

  (a) The number of Dth of Shipper’s Gas allocated to Shipper at the Receipt
Point(s) during the relevant Month, based upon the volume of Gas delivered at
the Delivery Point(s);

 

  (b) The number of Dth delivered by LMM for Shipper’s account to the Delivery
Point(s) during the relevant Month;

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  15   

 

  (c) The number of Dth of Shipper’s Gas retained by LMM as Gathering Fuel
during the relevant Month;

 

  (d) Gains/losses of Shipper’s Dth;

 

  (e) The fees and any other amounts due and payable by Shipper for services
rendered during the relevant Month(s); and

 

  (f) Any interest due and payable.

 

  4.3 Payment by Shipper. LMM shall provide Shipper with the necessary
information and authorization to allow electronic payment to LMM’s designated
account. On or before the ***, Shipper shall remit payment electronically for
all amounts due LMM as set forth on the statement described in Section 4.2. If
*** is a Saturday, Sunday or legal holiday, then payment shall be *** on a Day
which is not a Saturday, Sunday or legal holiday.

 

  4.4 Notice. Any notice called for in the Agreement shall be in writing and
shall be considered as having been given if delivered personally, by mail, by
fax, or by express courier, postage prepaid, by either party to the other at the
addresses given below or by electronic means. Routine communications, including
Monthly statements, shall be considered as duly delivered when mailed by
ordinary mail or otherwise sent in accordance with the Agreement. Unless changed
upon written notice by either party, the addresses are as follows:

LAUREL MOUNTAIN MIDSTREAM, LLC

***

Notices and Statements to Shipper:

***

With a copy of Notices to:

***

 

5. TERM

This Agreement shall become effective June 1, 2009 (“Effective Date”) and
continue through the later of (a) for so long as Gas is produced or able to be
produced from any well on Shipper’s Existing Well Interests, Future Well
Interests, Existing Third Party Well Interests, or Investment Program Well
Interests in economic quantities without a lapse of more than *** Days; (b) as
long as Gas which is Subsequently Acquired Gas is produced or able to be
produced from wells within the Area of Interest subject to this Agreement in
economic quantities without a lapse of more than *** Days; or (c) so long as any
Shipper has any interest in or controls reserves within the Area of Interest.

 

6. ASSIGNMENT OF RIGHTS

 

  6.1 Successors and Assigns. This Agreement shall be binding upon and, subject
to the limitations on transfer hereafter provided, inure to the benefit of the
respective successors and assigns of the parties, and this Agreement and the
terms and provisions hereof shall constitute covenants running with the land.

 

  6.2 Restrictions on Assignment. Except as expressly provided in this Article
and in Section 1.1 above, no Party may transfer this Agreement or any of its
rights hereunder or interest(s) in the leases dedicated hereunder. Any transfer
or attempted transfer not in accordance with this Agreement shall be wholly void
and shall not be recognized for any purpose, and the party attempting the
transfer shall remain liable and a party hereto just as if no attempted transfer
had been made, and all of the parties shall continue to deal with the party
purporting to transfer to the exclusion of the purported transferee.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  16   

 

  6.3 Permitted Transfers by LMM. Subject to compliance with Section 6.5 herein,
(i) LMM may transfer all, but not less than all, of its rights, titles and
interests under this Agreement to an Affiliate without the approval of the other
parties, (ii) ***; and (iii) LMM may transfer all, but not less than all, of its
rights, titles and interests under this Agreement to any other person that is
not an Affiliate upon the prior written consent of the other parties hereto,
which consent shall not be unreasonably withheld, conditioned nor delayed.

 

  6.4 Permitted Transfers by Shippers. Except for acreage swaps described in
Section 1.1(d) above, and subject to compliance with Section 6.5 herein, (i) a
Shipper may transfer any of its rights, titles and interests under this
Agreement and in the Gas subject to dedication hereunder to an Affiliate without
the prior approval of LMM, and (ii) a Shipper may transfer all, but not less
than all, of its rights, titles and interests under this Agreement and in the
leases subject to dedication hereunder to a person that is not an Affiliate upon
the prior written consent of LMM, which consent shall not be unreasonably
withheld, conditioned nor delayed, provided, in no event may a Shipper make any
transfer of this Agreement or its interest in the Gas subject to dedication
hereunder which would have the effect of separating the rights and obligations
of such Shipper hereunder from such Shipper’s ownership of its interest in the
Gas dedicated hereunder.

 

  6.5 Other Conditions for Transfer. Except for acreage swaps described in
Section 1.1(d) above, and notwithstanding the provisions of Section 6.3 and 6.4,
no transfer of any interest hereunder shall be effective or recognized unless
the transferee expressly assumes and agrees to discharge all of the obligations
of the transferor under this Agreement applicable to the party whose interest is
transferred. Any such assumption and agreement to discharge shall be by
appropriate written instrument for the express benefit of, and enforceable by,
LMM (in the case of a transfer by a Shipper) or by the Shippers (in the case of
a transfer by LMM), as may be applicable. If a transfer fully complies with all
of the requirements of this Section, the transferor party shall be relieved of
all obligations and liabilities under this Agreement pertaining to the period
after the effective date of such transfer, but in no event shall the transferor
party be relieved of any obligations under this Agreement pertaining to the
period prior to the effective date of such transfer. No transfer by a party
shall be binding or effective upon the other parties until the first Day of the
Month next following receipt of written notice of such transfer by all other
parties, together with transferor’s and transferee’s compliance with all other
terms and provisions of this Section 6.

 

  6.6 Definition and Other Provisions. For the purposes of this Section 6,
“transfer” shall include any sale, assignment or other transfer, whether
voluntary or involuntary, by operation of law or otherwise, provided it shall
not include the grant of a lien or security interest on a Shipper’s interest
hereunder so long as the same shall remain inferior to the rights of LMM, but it
shall include any transfer by reason of foreclosure or other realization upon
such lien and security interest.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  17   

 

7. EXHIBITS AND SCHEDULES

This Agreement incorporates and is subject to the following Exhibits and
Schedules:

 

Exhibit

  

First Reference

  

Content

Exhibit “A”

   Recital B    Standard Terms and Conditions

Exhibit “B”

   Section 1.1    Area of Interest

Exhibit “C”

   Section A.28    Shipper’s Existing Well Interests

Exhibit “D”

   Section A.16    Delivery Points

Exhibit “E”

   Section 1.2    I. MDQ and Target Suction Pressures       II. Gathering Fee
for Shippers’ Gas       III. Alternative Gathering Fees for Certain Gas

Exhibit “F”

   Section 1.1(a)(iv)    Excluded Interests

Exhibit “G”

   Section 1.1(b)    Memorandum of Contract Form

Exhibit “H”

   Section 2.8(b)    Criteria for Determining “A Change in the Economics of the
Project”

Exhibit “I-1”

   Section 2.11    initial Drilling Plan

Exhibit “I-2”

   Section 2.11    Initial Connection Plan

 

8. SUPERSEDED AGREEMENT

As of the Effective Date, each of the Shippers, APL and APL Operating
(collectively the “Terminating Parties”) agree that the following agreement
shall be terminated and of no further force or effect as to any Person:

Omnibus Agreement dated February 2, 2000, as amended

Master Gathering Agreement dated February 2, 2000, as amended

Natural Gas Gathering Agreement dated January 1, 2002, as amended

Each of the Terminating Parties shall indemnify LMM from and against any claim
arising from or related to the foregoing terminations, including without
limitation any claim that such terminations are in breach of any other agreement
or ineffective as to any person or provision of the terminated agreements.

 

9. JOINT AND SEVERAL OBLIGATIONS

 

  9.1 Joint and Several Liability and Indemnity. Each Shipper acknowledges and
agrees that it shall be jointly and severally responsible for the payment,
performance, and discharge of the obligations of all Shippers under this
Agreement. If any Shipper chooses to contest the joint and several nature of the
obligations of the Shippers hereunder, each other Shipper agrees to indemnify
and hold LMM harmless from and against all reasonable costs and expense,
including reasonable attorneys’ fees, expended or incurred by LMM in connection
therewith, including without limitation, any litigation with respect thereto.

 

  9.2 Change of Control Exception. Notwithstanding any other provision of this
Agreement, including the foregoing, if there is a change of control of any
Shipper, then, all liabilities hereunder shall be several, and not joint as
between any such Shipper and any other Shipper for which there is a change of
control, and as between any such Shipper and any Shipper not subject to a change
in control if such liability arises after the change of control.

 

  9.3 Definition of Change of Control. For purposes of this Agreement, the term
“change of control” means the occurrence of any of the following: (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any “person” (as that term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) of equity interests representing more than fifty percent
(50%) of the aggregate ordinary voting power represented by the issued and
outstanding equity interests of a Shipper; (ii) the adoption of a plan relating
to the liquidation or dissolution of a Shipper; (iii) Atlas America, Inc., a
Delaware corporation, and/or one or more of its directly or indirectly
wholly-owned subsidiaries ceases to own more than fifty percent (50%) of the
issued and outstanding voting equity interests of Atlas Energy Management, Inc.,
a Delaware corporation; or (iv) within a period of twelve (12) consecutive
calendar Months, individuals who were board members of a Shipper on the first
Day of such period or persons who were appointed or nominated by such persons
shall cease to constitute a majority of the board members of that Shipper.

 



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)      PAGE  18   

 

  9.4 Exception for Sale of Shipper Interests Subject to Dedication. If a
Shipper assigns to a non-Affiliate third party interests that are subject to the
dedication described in Section 1.1 of this Agreement, then all liabilities
hereunder shall be several and not joint as between Shippers and any such third
party shall be several and not joint if such liability arises after such
assignment.

 

10. ENTIRE AGREEMENT

This Agreement, together with the Expansion Gathering Agreement constitutes the
entire agreement of LMM and the Shippers regarding gathering services in the
Area of Interest. This Agreement, together with its Exhibits, contains the
entire agreement of the parties with respect to the matters addressed herein and
supersedes all prior and contemporaneous agreements, representations and
understandings of the parties with respect to such matters. The parties
represent and acknowledge that in executing this Agreement they do not rely on
and have not relied on any representation or statement, oral or written, which
is not set forth in this Agreement. The foregoing is not intended to affect the
validity of the Expansion Gathering Agreement, referenced above in recital C.

[Remainder Of Page Intentionally Left Blank; Signatures Follow On Next Page]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed two duplicate original copies of this Agreement.

 

LMM:     SHIPPERS: LAUREL MOUNTAIN MIDSTREAM, LLC,     ATLAS ENERGY RESOURCES,
LLC, a a Delaware limited liability company     Delaware limited liability
company By:   Williams Laurel Mountain, LLC, its operating member     By:      
  By:       Name: Alan S. Armstrong       Name: Richard D. Weber   Title:  
Senior Vice President       Title:   President and COO       ATLAS ENERGY
OPERATING COMPANY, LLC,       a Delaware limited liability company       By:    
        Name: Richard D. Weber         Title:   President and COO      

ATLAS AMERICA, LLC, a Pennsylvania

limited liability company

      By:             Name: Richard D. Weber         Title:   President      
ATLAS NOBLE LLC, a Delaware limited liability company       By:            
Name: Michael L. Staines         Title:   President       RESOURCE ENERGY LLC, a
Delaware limited liability company       By:             Name: Michael L.
Staines         Title:   President

Signature Page to Legacy Gathering Agreement



--------------------------------------------------------------------------------

VIKING RESOURCES, LLC, a Pennsylvania

limited liability company

By:       Name: Michael L. Staines   Title:   President

APL: (solely for the purpose of Section 8) Atlas Pipeline Partners, L.P., a
Delaware limited partnership         By: Atlas Pipeline Partners GP, LLC, its
general                partner                 By:       Name: Jeffrey C.
Simmons   Title:  Vice President APL Operating: (solely for the purpose of
Section 8) Atlas Pipeline Operating Partnership, LP, a Delaware limited
partnership         By: Atlas Pipeline Partners GP, LLC, its general
               partner                 By:       Name: Jeffrey C. Simmons  
Title:  Vice President

Signature Page to Legacy Gathering Agreement



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 1   

EXHIBIT “A”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

STANDARD TERMS AND CONDITIONS

 

A. DEFINITIONS

This Section A defines only terms that are not defined in the text of this
Agreement:

 

  A.1 “Affiliate” (and its derivatives) shall mean any person or entity that
controls, is controlled by or is under common control with the referenced person
or entity at issue. For the purposes of this definition, “control” means the
ownership, directly or indirectly, of more than fifty percent (50%) of the
Voting Stock, of such person or entity or, in the case of a person or entity
that is a limited partnership, the general partner of such person or entity; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing. “Voting Stock” shall mean the securities or other ownership interest
in any person or entity which have ordinary voting power under ordinary
circumstances for the election of directors (or the equivalent) of such person
or entity; provided in the case of a person or entity that is a limited
partnership, Voting Stock shall mean the general partner interests of such
limited partnership. A person or entity shall not be deemed to be an Affiliate
solely by virtue of being a working interest partner, or an operator of a well
or a group of wells, except that an Investment Program shall in all instances be
considered an Affiliate of Shippers, hereunder.

 

  A.1.A  “Area of Interest” shall mean those counties described in Exhibit “B”
under the heading “Area of Interest”.

 

  A.2 “British Thermal Unit” or “Btu” shall mean the measurement unit for the
amount of heat required to raise the temperature of one (1) pound of water one
(1) degree Fahrenheit at 60 degrees Fahrenheit.

 

  A.3 “Contract Year” shall mean each consecutive twelve (12) Month period
beginning with the Effective Date hereof or, if the Effective Date is not the
first Day of a Month, then with the first Day of the Month following the
Effective Date.

 

  A.3.A  “Confidential Information” shall have the meaning set forth in
Section L.6 of this Exhibit “A”.

 

  A.4 “Connectable Well” means a well owned or controlled by Shipper or an
Affiliate of Shipper (including without limitation any Shipper’s Future Well
Interest and any Investment Program Well Interest) that is within 2,500 feet of
the Gathering System such distance to be measured from the outlet of the
wellhead measurement facilities to the nearest point of interconnection with the
Gathering System.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 2   

 

  A.5 “CTM” shall mean custody transfer measurement which shall occur at the
Delivery Point unless otherwise expressly noted in this Agreement.

 

  A.6

“Cubic Foot” shall mean the volume of Gas occupying one cubic foot of space when
such Gas is at a base temperature of sixty degrees Fahrenheit (60° F) and a base
pressure of 14.73 Psia and shall be calculated in accordance with ANSI/API 2530
where the factors for Fpwl and Fhgt shall each be equal to one (1).

 

  A.7 “Day” or “Daily” shall mean twenty-four (24) consecutive hours beginning
at 9:00 am CST or as designated by LMM.

 

  A.8 “Decatherm” or “Dth” shall mean one million (1,000,000) British Thermal
Units.

 

  A.9 “Dehydrate” or “Dehydrating” shall mean the removal of water vapor from
Gas.

 

  A.9.A  “Delivery Point” shall mean the upstream side of the inlet flange of
the metering facilities delivering Gas to an Interconnecting Pipeline.

 

  A.10  “Existing Third Party Well Interests” means all existing wells and
working interest Gas owned by any person not a Shipper or an Affiliate of a
Shipper producing into the Gathering System as of the Effective Date.

 

  A.10.A  “Expansion Well” shall have the meaning set forth in Section 2.3 of
the Agreement.

 

  A.11  “Field” shall mean any point on the Gathering System upstream of a
Delivery Point.

 

  A.12 “Flow Lines” means small diameter sales or flow lines from a well, or
such other type of line as may connect a well to a gathering system in
accordance with standard industry practice; the term “Flow Line” shall include a
meter of a type to be determined by Shippers located at the wellhead (for the
avoidance of doubt, in no event shall Shipper be required to install any meter
downstream of the wellhead).

 

  A.13 “Gas” shall mean any mixture of gaseous hydrocarbons or of hydrocarbons
and other gases, in a gaseous state, consisting primarily of methane.

 

  A.14 “Gather”, “Gathered” or “Gathering” shall mean the receipt of Gas at the
Receipt Point(s) and the delivery of Gas at the Delivery Point(s).

 

  A.15 “Gathering Fuel” shall mean the number of Dth of Gas used or consumed in
the operation of the Gathering System including, but not limited to, fuel,
flared and vented Gas and such Gas as may be lost and unaccounted for despite
the prudent operation of the Gathering System.

 

  A.16 “Gathering System” shall mean the Legacy Appalachian Gathering System,
including those facilities used by LMM to Gather Shipper’s Gas and which deliver
Shipper’s Gas to the Delivery Points outlined in Exhibit “D”, attached hereto,
and used to provide any other service in the Field, as set forth in Section 1.

 

  A.17

“Gross Heating Value” shall mean the total Btu content for a standard cubic foot
of gas on a dry basis as determined by calculation from a compositional analysis
using physical properties of gases at 14.73 psia and sixty degrees Fahrenheit
(60o F), as prescribed by industry standards.

 

  A.17.A  “Gross Sales Price” shall mean the price, per Dth, actually received
by Shipper for Shippers’ Gas including, or as adjusted to take into account,
proceeds received or payments made pursuant to financial hedging arrangements
entered into by Shipper at Shipper’s discretion, but LMM will have the right to
participate in and have one vote in Shipper’s hedging committee meetings.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 3   

 

  A.18 “Guaranteed Capacity” shall mean that LMM guarantees to have the capacity
available to provide the Gathering identified in Section 1 except during times
of capacity allocation pursuant to Section B.4.

 

  A.19 “Interconnecting Pipeline(s)” shall mean any pipeline connected
immediately downstream of the Delivery Point(s).

 

  A.20 “Investment Program” means any entity (whether individual, corporation,
limited liability company, partnership, trust, unincorporated organization,
association or other entity) for whom Shipper or an Affiliate of Shipper acts as
a general partner, managing partner, manager, or over whom Shipper or an
Affiliate of Shipper otherwise has control, and the securities of which have
been offered and sold to investors.

 

  A.21 “Investment Program Well Interests” means all existing wells and all
wells drilled or acquired after the Effective Date by or for the benefit of any
Investment Program, except for acquired wells to the extent such acquired wells
are subject to an existing dedication or commitment to another gathering system
at the time of Shipper’s or its Affiliate’s acquisition.

 

  A.22 “Mcf” shall mean one thousand (1,000) Cubic Feet of Gas.

 

  A.23 “MDQ” or “Maximum Daily Quantity” shall mean maximum daily quantity of
gas LMM commits to provide service for under this Agreement, as described in
Part I of Exhibit “E”.

 

  A.24 “MMcf” shall mean one million (1,000,000) Cubic Feet of Gas.

 

  A.25 “Month” shall mean a calendar month commencing on the first Day of that
calendar month and ending on the last Day of that calendar month.

 

  A.26 “Non-Guaranteed Capacity” shall mean that LMM does not at any time
guarantee to have the capacity available to provide the Gathering identified in
Section 1.

 

  A.26.A  “Receipt Point” shall mean the upstream flange(s) at the point of
interconnection between LMM’s Gathering System and the facilities owned by
Shippers where LMM will receive Shipper’s Gas for Gathering.

 

  A.27 “Receipt Point Dth” shall mean the number of Dth received for Shipper’s
account at the Receipt Point(s).

 

  A.28 “Shipper’s Existing Well Interests means the wells so designated on
Exhibit “C”.

 

  A.29 “Shipper’s Future Well Interests” means wells drilled or acquired after
the Effective Date by Shipper or its Subsidiaries in the Area of Interest,
except for acquired wells to the extent such acquired wells are subject to an
existing dedication or commitment to another gathering system at the time of
Shipper’s or its Affiliate’s acquisition.

 

  A.30 “Shipper’s Operator” shall mean the operator of the facilities upstream
of a given Receipt Point. Shipper’s Operator, however, may also operate CTM
equipment located downstream of a given Receipt Point as provided in
Section D.4. Shipper’s Operator may be either Shipper or a third party acting on
Shipper’s behalf. When Shipper’s Operator is a third party acting on Shipper’s
behalf, it shall be Shipper’s responsibility to cause such third party to comply
with those terms of this Agreement which refer to Shipper’s Operator.

 

  A.30.A  “Shrink” shall mean the Btu reduction of Gas attributable to lost or
unaccounted for Gas.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 4   

 

  A.31 “Subsequently Acquired Gas” shall have the meaning set forth in
Section 2.4 of the Agreement.

 

  A.31.A  “Subsidiaries” shall mean any Affiliate that is controlled by the
person at issue. For purposes of this definition of “Subsidiary”, the term
“control” shall mean the ability to elect a majority of the board of directors
or similar body.

 

  A.32 [INTENTIONALLY DELETED]

 

  A.33 “Third Party Gathering System” shall mean any system of pipelines and
other facilities used for the Gathering of Gas which is not owned or under the
direct control of LMM.

 

  A.34

“Treat”, “Treating” or “Treatment” shall mean the removal, reduction or dilution
of CO2 in Gas.

 

  A.35 “LMM’s Nomination System” shall mean, LMM’s nomination and scheduling
system, including any modification or replacement thereof which LMM may
unilaterally require after providing thirty (30) Days prior written notice to
Shipper.

 

B. OPERATING PROVISIONS

 

  B.1 Operational Control. LMM shall be entitled complete operational control of
its facilities (including the operation and configuration of the Gathering
System) and shall operate its facilities in a commercially reasonable manner
that is consistent with its obligations under this Agreement and its operational
(including without limitation environmental and safety) policies and procedures.
However, this Section B.1 shall not be interpreted to relieve LMM of its
obligations under this Agreement.

 

  B.2 Maintenance. LMM shall, without liability, except as specified herein, be
entitled to perform such maintenance, testing, alteration, modification, repair
or replacement of the Gathering System, or any part thereof, as would be done
(including prior written notice, as applicable) by a prudent operator
(“Maintenance”), even if it requires the allocation of capacity pursuant to
Section B.4.

 

  B.3 Force Majeure. Except with respect to the obligation to pay amounts owing
hereunder, neither LMM nor Shipper shall be liable in damages or otherwise to
the other for inability to perform any obligation under this Agreement,
including without limitation any obligation associated with the failure to meet
any deadline established herein, due to an event of Force Majeure. Without
limitation of the foregoing, any deadline otherwise established by this
Agreement shall be extended for the same amount of time during which LMM’s or
Shipper’s performance (as applicable) was prevented by an event of Force
Majeure. As used herein, the term “Force Majeure” shall mean any act, omission,
or circumstances occasioned by or in consequence of any Acts of God, blockades,
insurrections, riots, epidemics, flood, washouts, landslides, mudslides,
earthquakes, unusually severe weather conditions, threat of hurricanes and
tropical storms, lightning, civil disturbances, war, explosions, mechanical
failure, structural failure, breakage of or accident to machinery, line of pipe,
platform or wells, the inability or failure of downstream or upstream pipelines
to deliver or receive, the order of any court or governmental authority having
jurisdiction or any change in any applicable regulation materially affecting the
operation of the facilities or any other cause of a similar nature (provided
that such order or change in regulation was not sought or supported by the party
claiming suspension), whether of the kind herein enumerated or otherwise, not
reasonably within the control of the Party claiming suspension, not contributed
to by the negligence of, willful misconduct by, or breach of this Agreement by
the party claiming suspension, and which by the exercise of due diligence such
Party is unable to prevent or overcome. Failure to prevent or settle any strike
or strikes shall not be considered a matter within the control of the Party
claiming suspension. With regard to the installation of new facilities or
modifications to existing facilities, delay or inability to obtain any necessary
permits or rights-of-way from a regulatory agency or landowner after an
application or request by a party shall be deemed to be a Force Majeure event,
provided that party has given reasonable notice of any planned suspension of
service to Shipper. Force Majeure shall not relieve either Party of liability in
the event of its concurring negligence and shall only relieve the non-performing
party from liability for failure to perform under this Agreement for so long as
such party is making reasonable efforts to remedy the situation. Force Majeure
shall not relieve either party of its obligation to pay money due under this
Agreement.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 5   

 

  B.4 Allocation of Capacity. Subject to LMM’s obligation to provide to Shipper
first priority service up to the MDQ as described in Section 1.2 of the
Agreement, if for any Day LMM determines that the capacity of its Gathering
System is constrained through Force Majeure or as the result of Maintenance, LMM
shall, without liability, allocate the available capacity as follows:

 

  (a) Capacity shall first be allocated pro rata to all shippers with Guaranteed
Capacity based upon the lower of their respective (i) Maximum Daily Quantities,
(ii) Available Supplies or (iii) Adjusted Available Supplies (to the extent such
terms apply to any shipper); and

 

  (b) Any remaining capacity shall be allocated pro rata to all shippers with
Non-Guaranteed Capacity based upon the lower of their respective (i) Maximum
Daily Quantities, (ii) Available Supplies or (iii) Adjusted Available Supplies.

However, if LMM can identify the location of the constraint, then LMM shall,
without liability, endeavor to impose such allocation upon only those shippers
whose Gas is affected by the constraint.

For purposes of this Section B.4, “Available Supplies” shall mean the number of
Dth of Gas that a shipper will make available at each Receipt Point for the
account of that shipper, through nomination to the Gathering System, and
“Adjusted Available Supplies” shall mean an Available Supply that may be
adjusted by LMM to the extent LMM finds the nominated Available Supply
inaccurate.

 

  B.5 Access, Easements and Rights-of-Way. To the extent either party has the
right to allow access by the other party, the party with access rights shall
provide the other party such access to its facilities as is necessary and
convenient for that party to perform its obligations under this Agreement. To
the extent either party has the right to do so, such party grants to the other
party the use of all easements and rights-of-way held by that party that are
necessary and convenient for the other party to perform its obligations under
this Agreement. Such use shall include, but not be limited to, those rights
under Shipper’s oil and Gas lease(s) to construct, operate, and maintain
pipelines and appurtenant facilities for the purpose of Gathering Gas from the
leasehold, and any rights of way held by LMM. Each party shall be responsible
for maintaining its access, easements and rights-of-way at its sole cost and
expense, provided that the party relying on another party’s access rights shall
indemnify, defend and hold harmless the other party against any and all claims
or liabilities for damages arising from their access to any site.

 

  B.6 Shipper’s Delivery Pressure. Shipper shall deliver Shipper’s Gas to the
Receipt Point(s) at pressure(s) sufficient to cause it to enter LMM’s facilities
against the pressures of LMM is obligated to maintain in Section 1 of this
Agreement. However, Shipper shall not deliver Gas at a pressure exceeding the
Maximum Allowable Operating Pressure of LMM’s facilities (“LMM’s MAOP”). If
Shipper has the potential to deliver Gas above LMM’s MAOP, Shipper, at its sole
expense, shall implement pressure controls which eliminate this potential and
meet acceptable industry standards. LMM’s MAOP for a given facility may be
revised from time to time by LMM in its sole discretion. Unless otherwise
expressly provided in Section 1, LMM is not obligated to modify the pressure(s)
in its facilities in order to cause the entry of Shipper’s Gas into its
facilities. Shipper shall equip its compression equipment, if any, with:

 

  (a) over pressurization protection devices in accordance with ANSI B31.8 to
prevent delivery pressure in excess of LMM’s MAOP;

 

  (b) Gas cooling to prevent delivery temperatures in excess of 120° F into
LMM’s facilities; and

 

  (c) pulsation dampening equipment, as necessary, to minimize pulsation induced
measurement errors to less than two percent (2%) peak-to-peak square root error.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 6   

 

  B.7 LMM’s Delivery Pressure. LMM shall, deliver Gas to the Delivery Point(s)
at sufficient pressure to cause the entry of Gas into the Delivery Point(s).

 

C. GAS QUALITY

 

  C.1 Gas Quality at Delivery Points. Except as otherwise provided in this
Agreement:

 

  (a) Shipper’s Gas at the Delivery Point(s) shall conform to the quality
specifications required from time to time by the Interconnecting Pipelines.

 

  (b) If at any time Shipper’s Gas at the Delivery Point(s) fails to conform to
such quality specifications, Shipper may seek waivers of such quality
specifications from the Interconnecting Pipelines and LMM, as reasonably
requested by Shipper, shall cooperate in a reasonable manner in Shipper’s
efforts to secure such waivers; failing Shipper’s prompt receipt of such a
waiver for any reason, LMM shall give Shipper written notice of the deficiency
and Shipper shall immediately remedy the deficiency.

 

  (c) If Shipper fails to immediately remedy the deficiency, LMM may refuse to
accept further deliveries of Shipper’s Gas that is causing the deficiency at the
Delivery Point.

 

  (d) Shipper shall be responsible for all damages to the Gathering System,
including costs of repair, due to its failure to comply with this Section C.1.

 

  C.2 Removal of Liquefiable Hydrocarbons in the Field. Except as otherwise
provided in this Agreement, Shipper’s Gas shall not be processed for removal of
liquefiable hydrocarbons prior to its receipt by LMM at the Receipt Point(s)
other than by the use of conventional mechanical liquid-Gas separators operated
at or above ambient temperatures. Shipper shall own and be responsible for any
liquid hydrocarbons removed by this method from Shipper’s Gas. LMM shall own and
be responsible for any liquid hydrocarbons that condense in the Gathering System
or are otherwise removed between the Receipt Point and the Delivery Point.

 

  C.3 Water Disposal. LMM shall Dehydrate Shipper’s Gas as necessary and dispose
of Shipper’s water by evaporation. If evaporating Shipper’s water is ever
disallowed for any reason or is deemed to be uneconomic by LMM, Shipper shall
make alternate arrangements to dispose of Shipper’s water at Shipper’s sole cost
and expense and Shipper shall reimburse LMM for any costs incurred by LMM in
delivering Shipper’s water. Except to the extent caused by LMM’s negligence or
willful misconduct, Shipper shall release, indemnify and defend LMM from and
against any and all damages, claims, actions, expenses, penalties and
liabilities, including attorney’s fees, arising from personal injury, death,
property damage, environmental damage, pollution, or contamination relating to
the disposal of Shipper’s water by either evaporation or the alternate
arrangement(s) selected by Shipper.

 

  C.4

CO2 Disposal. To the extent that LMM removes CO2 from Shipper’s Gas or otherwise
generates CO2 from stationary sources which are part of the Gathering System in
providing services to Shipper as set forth herein, and disposes of Shipper’s CO2
by venting, if venting Shipper’s CO2 is ever disallowed for any reason, is
taxed, or is deemed to be uneconomic by LMM, Shipper shall make alternate
arrangements to dispose of Shipper’s CO2 at Shipper’s sole cost and expense and
shall reimburse LMM for any costs incurred by LMM in delivering Shipper’s CO2.
Except to the extent caused by LMM’s negligence or willful misconduct, Shipper
shall release, indemnify and defend LMM from and against any and all damages,
claims, actions, expenses, penalties and liabilities, including attorney’s fees,
arising from personal injury, death, property damage, environmental damage,
taxes, pollution, or contamination relating to the disposal of Shipper’s CO2 by
either venting or the alternate arrangement(s) selected by Shipper. The
foregoing shall not apply to the extent that LMM takes title to Shipper’s CO2
pursuant to separate written agreement.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 7   

 

  C.5 Gas Quality at Delivery Point(s). Subject to Shipper’s performance under
Section C.1 and Article 3 of this Agreement, Gas delivered by LMM at the
Delivery Point(s) shall conform to the most restrictive quality specifications
required from time to time by the Interconnecting Pipeline(s).

 

  C.6 Gross Heating Value and Component Analysis. The component analysis and
Gross Heating Value of the Gas shall be determined and calculated at least
semi-annually by whomever is operating the CTM equipment, as determined in
Section D.4, but either party may conduct such analysis at its discretion and
cost. The component analysis and Gross Heating Value of the Gas shall be based
on any of the following at the choice of the operator of the CTM equipment;
continuous samples, or on-line analysis. The component analysis of the Gas shall
be performed by Gas chromatography in accordance with GPA 2261 or any pertinent
revision(s) thereto or replacement(s) thereof. If the component percentages fall
outside the limits of GPA 2261, then the operator of the CTM equipment shall
make a reasonable judgment as to the accuracy of the component analysis. If
neither party objects in writing to the results within sixty (60) Days after
their delivery, such results shall become conclusive. If either party objects in
writing to the results within sixty (60) Days after their delivery, then: in the
case of spot samples, a re-sampling, redetermination and recalculation shall be
performed by a third party acceptable to both parties and such third party’s
results shall be used; and in the case of continuous samples or on-line
analysis, the analyzer shall be tested for accuracy according to GPA 2261 and,
if warranted, a recalculation of the components shall be made by a means
acceptable to the parties. The cost of any re-sampling, retesting,
redetermination and/or recalculation shall be borne by the objecting party.

 

  C.7 Correction of Gross Heating Value for Water Vapor. The Gross Heating Value
of the Gas shall be corrected for water vapor content in accordance with GPA 181
and 2172. Gas having a water vapor content of greater than *** pounds per MMcf
at CTM shall be considered fully saturated. Gas having a water vapor content of
less than or equal to *** pounds per MMcf at CTM shall be considered dry.

 

  C.8 Computation Factors. The specific gravity of the Gas shall be calculated
by the operator of the CTM equipment and shall be adjusted for the difference
between the specific gravity in the ideal state and in the real state in
accordance with ANSI/API 2530. The deviation of the Gas from Boyle’s law shall
also be calculated by the operator of the CTM equipment and shall be determined
in accordance with AGA Transmission Measurement Committee Report No. 8 Both the
specific gravity of the Gas and the deviation of the Gas from Boyles’ law shall
be based on the component analysis obtained pursuant to Section C.6.

 

D. VOLUME

 

  D.1 Determination of Temperature for Volume Calculation. The temperature of
the Gas shall be determined by a temperature recording device installed by the
operator of the CTM equipment in accordance with ANSI/API 2530 and other
industry standards. If the temperature of the Gas is recorded by chart, the
arithmetic average of the temperatures recorded during periods of Gas flow shall
be used in calculating the Dth.

 

  D.2 Correction of Volume due to Calculation Error. An error in volume
calculation for a given Delivery Point shall be corrected for such period as the
error is determined to have existed, not to exceed one (1) year. In no event,
however, shall LMM be obligated to correct an error in volume calculation for a
given Delivery Point unless it resulted in an error of greater than *** percent
(***%) and *** Dth per Month at the Delivery Point during the correction period.
Such correction shall only be processed by LMM prospectively with the current
Month’s business based upon Shipper’s current allocation of the Available Supply
at that Delivery Point as provided by Shipper’s Operator.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 8   

 

  D.3 Correction of Volume due to Reallocation by Shipper’s Operator. Shipper’s
Operator shall make prospectively any correction of volume due to a reallocation
of the Available Supply at a given Receipt Point.

 

  D.4 Custody Transfer Measurement or “CTM”. CTM for any Receipt Point or
Delivery Point in existence as of the Effective Date shall be performed by
whoever is providing CTM at that Receipt point or Delivery Point as of the
Effective Date. For all Receipt Point(s) and Delivery Point(s) where LMM does
not provide CTM and check meters, Shipper shall make all measurement and Gas
quality data from such CTM and check meters available to LMM. However, if LMM
installs CTM equipment at any Receipt Point or Delivery Point after the
Effective Date, then CTM at that Receipt Point or Delivery Point shall be
performed by LMM. Except as otherwise provided in this Section D, all CTM and
CTM equipment shall comply with ANSI/API 2530. Meter charts may be rotated as
determined by LMM. LMM may install and operate electronic flow measurement
equipment to perform CTM, in which case it shall be installed and operated in
accordance with the applicable methods and standards that have been approved by
the API. When alternate methods and standards are permitted for low volume wells
by the regulatory agency with jurisdiction, then such alternate methods and
standards shall apply to CTM and CTM equipment serving such low volume wells.

 

  D.5 Notice of CTM Equipment Tests. Tests of the CTM equipment shall be
performed by the operator of the CTM equipment at least once each calendar
quarter. Where LMM is operating the CTM Equipment, LMM shall give Shipper’s
Operator *** notice of the time and location of any tests of the CTM equipment
so that Shipper’s Operator may be present. Where Shipper’s Operator is operating
the CTM Equipment, Shipper’s Operator shall give LMM *** notice of the time and
location of any tests of the CTM equipment so that LMM may be present. If the
party not operating the CTM equipment is unsatisfied with the test, it shall
notify the operator of the CTM equipment to perform a retest. The cost of
retesting shall be paid by the party requesting the retest unless the retest
shows a difference between the registration of the CTM equipment and test
instrument of greater than *** percent (***%) and *** Dth, in which case the
cost of retesting shall be paid by the party who did not request the retest. Any
CTM equipment found to be measuring inaccurately shall be promptly restored to
accuracy by the operator of the CTM equipment.

 

  D.6 Check Meter. Either party may install and operate a check meter at its own
expense to check the CTM equipment. Except as provided in Section D.7, the
readings of the CTM equipment shall govern. The check meter shall be installed
so as not to interfere with the operation of the CTM equipment. Pulsation
filters may be required if unacceptable square root error or gauge line error
shift occurs as a result of the check meter. If a disagreement arises regarding
the source of pulsation, a third party consultant shall be selected by the
parties to determine the source of the pulsation. The party responsible for the
source of the pulsation shall pay all the consulting fees and costs associated
with identifying and eliminating the source of the pulsation. Shipper will use
the alternate taps on the meter run for check measurement. If alternate taps do
not provide a viable option, Shipper will seek a variance from the regulatory
entities and LMM to use LMM’s meter taps.

 

  D.7 Correction of CTM Equipment Inaccuracies. If any test conducted pursuant
to Section D.5 reveals an inaccuracy of greater than *** percent (***%) and ***
Dth in the registration of the CTM equipment, the volume of Gas measured by such
CTM equipment shall be corrected for such period as the inaccuracy is confirmed
to have existed, not to exceed ***, or, if not confirmable, then for such period
as the parties can agree upon, not to exceed ***. If the correction period is
not confirmable and cannot be agreed upon, then the correction period shall
extend back one-half (1/2) of the time elapsed since the CTM equipment was last
calibrated, not to exceed ***. The volume of Gas actually received per Day
through the CTM equipment shall be determined on the basis of the best data
available using the first of the following methods which is feasible:

 

  (a) by using the registration of the other party’s check meter if registering
accurately; or



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 9   

 

  (b) by calibration, test, or mathematical calculation if the percentage of
inaccuracy is ascertainable with reasonable certainty; or

 

  (c) by estimating the volume of Gas received by comparison to receipts during
prior Months under similar conditions when the CTM equipment was registering
accurately.

In no event, however, shall LMM be obligated to correct any volume measurement
inaccuracy for given CTM Equipment unless it resulted in an inaccuracy of
greater than *** percent (***%) and *** Dth per Month at the affected Delivery
Point during the correction period. Such correction shall only be processed by
LMM prospectively with the current Month’s business based upon Shipper’s current
allocation of the Available Supply at the affected Delivery Point as provided by
Shipper’s Operator.

 

  D.8 Measurement During Periods of CTM Equipment Failure. In the event of any
Force Majeure event which prevents LMM from obtaining or recovering actual
measurement data from the CTM Equipment, the volume of Gas received shall be
estimated by comparison to receipts during the prior Months under similar
conditions until such time as LMM is again able to obtain accurate data from the
CTM Equipment, but in no event for a period longer than *** Days. Any estimated
volumes relied upon under such circumstances shall be considered actual volumes
for such period of time.

 

E. NOMINATIONS AND SCHEDULING

 

  E.1 [INTENTIONALLY DELETED]

 

  E.2 Monthly Nomination Procedure. For each Month, Shipper shall submit
nomination(s) via LMM’s Nomination System of the number of Dth of Shipper’s Gas
that Shipper desires LMM to deliver at the Delivery Point(s). The total of such
nomination(s) shall not exceed the MDQ unless LMM otherwise consents in writing.

 

  E.3 Scheduling Nominations. LMM shall have no obligation to schedule
deliveries of Shipper’s Gas into the Interconnecting Pipelines. Shipper or
Shipper’s agent shall be solely responsible for scheduling Shippers Gas into the
Interconnecting Pipelines and shall be responsible for any imbalance or other
obligation related thereto including, without limitation, any obligation,
penalties, or fees imposed by the Interconnecting Pipelines.

 

F. REPRESENTATIONS AND WARRANTIES. Each of the Shippers, APL and APL Operating
represents and warrants to LMM that, and LMM represents and warrants to each of
the Shippers, APL and APL Operating that:

 

  (1) it has full power and authority to execute and deliver this Agreement and
to consummate the transactions contemplated hereby and to perform all of the
terms and conditions hereof to be performed by it. The execution and delivery by
it of this Agreement, the consummation of the transactions contemplated hereby
and the performance of all of the terms and conditions hereof to be performed by
it have been duly authorized and approved by all requisite action on the part of
it. This Agreement has been duly executed and delivered by it and constitute the
valid and legally binding obligation of it, enforceable against it in accordance
with their terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights and remedies
generally and by general principles of equity (whether applied in a proceeding
at law or in equity); and



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 10   

 

  (2) the execution, delivery and performance of this Agreement by it does not,
and the fulfillment and compliance with the terms and conditions hereof and
thereof and the consummation of the transactions contemplated hereby will not,
(i) violate, conflict with any of, result in any breach of, or require the
consent of any person under, the terms, conditions or provisions of the charter
documents, bylaws or equivalent governing instruments of it or any of its
Affiliates, (ii) violate any provision of any law applicable to either it or any
of its Affiliates, its business or that of any of its Affiliates in the Areas of
Interest; (iii) conflict with, result in a breach of, constitute a default under
(whether with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any agreement or other instrument to which it or any of its Affiliates is a
party or by which it or its business or that of any of its Affiliates in the
Areas of Interest are bound; or (iv) result in the creation of any lien on any
its business or that of any of its Affiliates in the Areas of Interest under any
agreement or other instrument; and

 

  (3) no consent, approval, license, permit, order or authorization of any
governmental authority or other person is required to be obtained or made by it
or any Affiliate in connection with the execution, delivery, and performance of
this Agreement or the consummation of the transactions contemplated hereby,
except as have been waived or obtained or with respect to which the time for
asserting such right has expired.

 

G. [INTENTIONALLY DELETED]

 

H. DISPUTED OR UNPAID STATEMENTS

 

  H.1 Statement(s) Disputed by Shipper. In the event that Shipper disputes any
statement, Shipper shall nonetheless be required to pay any undisputed amount to
LMM. Any statement or payment must be disputed, if at all, by providing written
notice of the dispute to the other party within two (2) years from the date of
such statement or payment; otherwise such statement or payment shall be
conclusively deemed to be correct as to both parties.

 

  H.2 Unpaid Statement(s). Should Shipper fail to pay all of the amount of any
statement when the same becomes due, Shipper shall pay interest on the unpaid
balance which shall accrue on each Day after the due date at the prime rate
announced by Citibank in New York City, New York on the due date; provided that
if such rate exceeds the applicable maximum rate permitted by law, the rate
shall equal the applicable maximum rate. Such interest shall be compounded
Monthly. If any undisputed amount plus interest remains unpaid for *** Days
after the due date, LMM shall have the right to (i) suspend, in whole or in
part, its obligations to Shipper under this Agreement until such undisputed
amount plus interest is paid and/or (ii) offset, in whole or in part, the same
against any amount due or owing by LMM to Shipper or its Subsidiaries under this
Agreement or any other agreement. Upon the rendering of a final unappealable
order, the prevailing party in any suit, mediation, arbitration, and/or appeal
therefrom for the collection of any amounts due under any statement shall be
entitled to recover all costs incurred, including but not limited to reasonable
attorney’s fees, court costs, and disbursements.

H.3 ***

 

I. LIABILITY, INDEMNIFICATION AND WARRANTY

 

  I.1 Shipper’s Liability and Indemnification. Shipper shall be in control and
possession of Shipper’s Gas until delivered to LMM at the Receipt Point(s) and
following its delivery by LMM at the Delivery Point(s), and shall be fully
responsible and liable for any and all damages, claims, actions, expenses,
penalties and liabilities, including attorney’s fees, arising from personal
injury, death, property damage, environmental damage, regulatory penalty,
pollution, or contamination relating to Shipper’s Gas while in Shipper’s control
and possession, and Shipper agrees to release, indemnify and defend LMM with
respect thereto. Shipper further agrees to release, indemnify and defend LMM
from and against any and all damages, claims, actions, expenses, penalties and
liabilities, including attorney’s fees, arising from (i) personal injury, death,
property damage, environmental damage, regulatory penalty, pollution, or
contamination relating to Shipper’s ownership and/or operation of the facilities
delivering Gas to the Receipt Point(s), (ii) personal injury, death, property
damage, environmental damage, regulatory penalty, pollution or contamination
arising (a) from the construction, installation, operation, maintenance or
existence, known or unknown, of any lines, pipes or pipelines connected to the
Gathering System as of the Effective Date hereof which deliver Shipper’s Gas to
a third party end user, or (b) the movement, delivery or use of Gas from such
facilities and/or (iii) Shipper’s performance of its obligations under this
Agreement.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 11   

 

  I.2 LMM’s Liability and Indemnification. LMM shall be in control and
possession of Shipper’s Gas from the time delivered to LMM at the Receipt
Point(s) until it is delivered by LMM at the Delivery Point(s), and shall be
fully responsible and liable for any and all damages, claims, actions, expenses,
penalties and liabilities, including attorneys fees, arising from personal
injury, death, property damage, environmental damage, regulatory penalty,
pollution or contamination relating to Shipper’s Gas while in LMM’s control and
possession, and LMM agrees to release, indemnify and defend Shipper with respect
thereto. LMM further agrees to release, indemnify and defend Shipper from and
against any and all damages, claims, actions, expenses, penalties and
liabilities, including attorney’s fees, arising from (i) personal injury, death,
property damage, environmental damage, pollution or contamination relating to
LMM’s ownership and/or operation of the Gathering System and/or (ii) LMM’s
performance of its obligations under this Agreement.

 

  I.3 Warranty of Title. Shipper warrants that at the time of delivery of Gas
for its account at the Receipt Point(s), it will either have title to such Gas
free and clear of all liens, encumbrances, and claims whatsoever, or that it
will at the time of such delivery have the right to deliver such Gas. Shipper
shall release, indemnify and defend LMM against any and all damages, claims,
actions, expenses, penalties and liabilities, including attorney’s fees, arising
from Shipper’s breach of the foregoing warranty. Subject to Shipper’s warranty
herein, LMM warrants that at the time of delivery of such Gas at the Delivery
Point(s), it will deliver such Gas free and clear of all liens, encumbrances,
and claims whatsoever. LMM shall release, indemnify and defend Shipper against
any and all damages, claims, actions, expenses, penalties and liabilities,
including attorney’s fees, arising from LMM’s breach of the foregoing warranty.

 

  I.4 Limitations. Notwithstanding any language in this Agreement to the
contrary, neither party shall be released, indemnified or defended to the extent
of its own negligence or willful misconduct. Nor is any language in this
Agreement intended to provide indemnification greater than that which is
permitted by applicable law. If any limitations upon indemnification are imposed
by applicable law, then such limitations are hereby incorporated by reference
and made a part of this Agreement. Except as expressly provided in Section 2, or
as necessary to provide the indemnifications contemplated in this Agreement
against third party claims, neither party shall be liable to the other for any
incidental, special, consequential or punitive damages.

 

J. ROYALTIES, TAXES, FEES AND OTHER CHARGES

 

  J.1 Royalties. Shipper shall be responsible and liable for the payment of all
royalties relating to Shipper’s Gas LMM shall have no responsibility or
liability for such royalties, and Shipper shall release, indemnify and defend
LMM against any and all damages, claims, actions, expense, expenses, penalties
and liabilities, including attorneys’ fees, relating to such royalties.

 

  J.2 Service Taxes. Subject to Section J.3 below, Shipper shall be responsible
and liable for the payment of all taxes, fees and other charges (including
penalties and interest thereon) now or hereafter levied or assessed by any
municipal, county, state, federal or tribal government relating to Shipper’s Gas
or LMM’s Gathering and/or processing services under this Agreement. If LMM is
required to pay any such taxes, fees or other charges (or penalties or interest
thereon), Shipper shall immediately reimburse LMM therefor.

 

  J.3 Limitation on Tax Responsibility. Neither party shall be responsible or
liable for the taxes now or hereafter levied or assessed by any municipal,
county, state, federal or tribal government upon the income, property,
equipment, or facilities of the other, including, without limitation, any income
tax or ad valorem tax.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 12   

 

K. ALTERNATIVE DISPUTE RESOLUTION

Any dispute arising out of or relating to this Agreement shall be resolved in
accordance with the procedures specified in this Article K, which shall be the
sole and exclusive procedures for the resolution of any such disputes. The
parties shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between executives who have
authority to settle the controversy and who are at a higher level of management
than the persons with direct responsibility for administration of this contract.
Any party may give the other party written notice of any dispute not resolved in
the normal course of business. Within fifteen (15) Days after delivery of the
notice, the receiving party shall submit to the other a written response. The
notice and the response shall include (a) a statement of each party’s position
and a summary of arguments supporting that position, and (b) the name and title
of the executive who will represent that party and of any other person who will
accompany the executive. Within thirty (30) Days after delivery of the disputing
party’s notice, the executives of both parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to attempt to resolve the dispute. All reasonable requests for
information made by one party to the other will be honored. All negotiations
pursuant to this clause are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence. If the
matter has not been resolved by these persons within forty-five (45) Days of the
disputing party’s notice, the dispute shall be referred to more senior
executives of both parties who have authority to settle the dispute and who
shall likewise meet to attempt to resolve the dispute.

If the dispute has not been resolved by negotiation within sixty (60) Days of
the disputing party’s notice, or if the parties failed to meet within the thirty
(30) Day period set forth above, the parties shall endeavor to settle the
dispute by mediation under the then current CPR Institute for Dispute Resolution
mediation procedure in effect on the date of this Agreement. Unless otherwise
agreed, the parties will select a mediator from the CPR Panels of Distinguished
Neutrals. Notwithstanding the provisions of this clause, either Party may seek
from any court having jurisdiction hereof any interim, provisional or injunctive
relief that may be necessary to protect the rights or property of any party or
maintain the status quo before, during or after the pendency of the mediation
proceeding. The institution and maintenance of any judicial action or proceeding
for any such interim, provisional or injunctive relief shall not constitute a
waiver of the right or obligation of either Party to submit the dispute to
negotiation and mediation as described above, including any claims or disputes
arising from the exercise of such interim, provisional or injunctive relief. If
the dispute has not been resolved by mediation as provided herein within ninety
(90) Days of the initiation of the above procedures, either party may initiate
litigation upon thirty (30) Days’ written notice to the other party; provided,
however, that if one party has requested the other to participate in any of the
above non-binding procedures and the other has failed to participate, the
requesting party may initiate litigation before expiration of the above period.

 

L. MISCELLANEOUS

 

  L.1 New Requirements of Interconnecting Pipeline(s). LMM may from time to time
become subject to new requirements imposed by the Interconnecting Pipeline(s).
LMM shall provide written notice to Shipper of any such new requirements. Except
as provided in Section C.1, above, thereafter, Shipper shall comply with such
new requirements or LMM may suspend or terminate this Agreement. In addition,
Shipper shall release, indemnify, and defend LMM from any claims resulting from
Shipper’s failure to comply with such new requirements.

 

  L.2 Governing Law/Jury Waiver. This Agreement shall be interpreted, construed,
and governed by the laws of the State of New York, without regard to choice of
law principles thereof. The parties hereby waive any right to a jury trial
before any court having jurisdiction hereunder.

 

  L.3 Severability. Should any part of this Agreement be found to be
unenforceable or be required to be modified by a court or governmental
authority, then only that part of this Agreement shall be affected. The
remainder of this Agreement shall remain in force and unmodified. If the absence
or modification of the affected part of this Agreement substantially deprives
either party of the economic benefit of this Agreement, the parties shall
negotiate reasonable and enforceable provisions to restore the economic benefit
to the party so deprived consistent with the intent originally reflected in this
Agreement.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 13   

 

  L.4 Waiver. A waiver by either party of any one or more defaults by the other
party shall not operate as a waiver of any future default(s), whether of a like
or different character.

 

  L.5 Audit. The parties shall each preserve all records relating to the
performance of this Agreement for a period of at least two (2) years, or such
longer periods as shall be required by law, regulation, rule or order. During
such period, each party, or its designated representative, shall have access to
such records of the other party upon reasonable notice during regular business
hours.

 

  L.6 Confidentiality and Non-Use. The parties and their respective officers,
directors, employees, agents and representatives shall (1) keep the terms of
this Agreement and any proprietary information provided hereunder (including,
without limitation and information relating to Shippers’ oil and gas acreage
position, drilling schedules, or well production estimates, including any
information provided as part of any Scoping Plan or Drilling Plan)
(collectively, the “Confidential Information”) confidential whether or not such
Confidential Information is marked “confidential” and (2) without the prior
written consent of the other parties, which may be withheld in any party’s sole
discretion, refrain from using any Confidential Information for any purpose
other than the fulfillment of each party’s contractual obligations under this
Gathering Agreement. However, either party may disclose Confidential Information
to the following persons or entities in the following circumstances:

 

  (a) To financial institutions requiring such disclosure as a condition
precedent to making or renewing a loan or independent certified public
accountants for purposes of obtaining a financial audit; provided, however, that
LMM shall first obtain the consent of Shipper prior to providing any
Confidential Information, and that such financial institutions or accountants
have agreed in writing to keep the Confidential Information confidential;
provided, however, LMM may provide the Agreement to such financial institutions
without seeking such consent.

 

  (b) To courts or other governmental authorities, including persons or entities
to whom disclosure is required by such courts or other governmental authorities,
or as otherwise required by law, regulation, rule, order or stock exchange
listing standard; provided, however, that the party making such disclosure shall
use its best efforts to obtain a protective order or other reliable assurance
that confidential treatment will be accorded the Confidential Information.

 

  (c) To prospective purchasers of an interest in a party or a parties’ assets,
subject to such prospective purchaser being bound by a nondisclosure agreement.
provided, however, that LMM shall first obtain the consent of Shipper prior to
providing any Confidential Information to a prospective purchaser, and that such
prospective purchasers have agreed in writing to keep the Confidential
Information confidential; provided, however, LMM may provide the Agreement to
such prospective purchasers without seeking such consent.

Except as provided above, under no circumstances shall the terms of this
Agreement be disclosed to any other third party, including any newspaper,
magazine or other publication, without the prior written consent of the other
party.

 

  L.7 [INTENTIONALLY DELETED]

 

  L.8 [INTENTIONALLY DELETED]

 

  L.9 No Third Party Beneficiaries. It is the intent of the parties that no
person or entity besides LMM, its principals, each of the Shippers and their
respective successors and permitted assigns shall be entitled to enforce any
provision of this Agreement and that the covenants and obligations set forth in
this Agreement are solely for the benefit of (a) LMM, (b) each Shipper and their
respective working interest partners, and (c) the respective successors and
permitted assigns of each of the persons and entities described in the foregoing
clauses (a) and (b).



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 14   

 

  L.10 Amendment. Except as expressly provided otherwise in this Agreement, no
amendment of this Agreement shall be binding unless in writing and signed by the
parties.

 

  L.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
and such counterparts together shall constitute one instrument.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “B”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

AREA OF INTEREST

The following counties:

The following counties, collectively known as the “Ohio Area of Interest”: ***

***



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “C”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

SHIPPER’S EXISTING WELL INTERESTS

[remainder of page intentionally left blank; schedule

of Shipper’s Existing Well Interests begins on following page]

*** [872 pages redacted]



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “D”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

DELIVERY POINTS

[remainder of page intentionally left blank; schedule

of Delivery Points begins on following page]

*** [6 pages redacted]



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 1   

EXHIBIT “E”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

FEE & VOLUME SCHEDULE

I. MDQ AND TARGET SUCTION PRESSURES

For purposes of this Agreement, the term “Target Suction Pressure” shall mean
the pressure, on a Delivery Point-by-Delivery Point basis, that can be
consistently achieved at the defined MDQ for the defined period as determined by
the methodology defined in this Exhibit “E”. Shippers and LMM agree that MDQ,
Target Suction Pressures and the values [A] and [B] as described in Section 1.6
on a Delivery Point-by-Delivery Point basis will be established for the
Gathering System following execution and delivery of this Agreement. The parties
agree that the principles and methodology set forth below will govern the
process of establishing such values. Once complete, the Parties shall replace
this Section I of this Exhibit “E” with a chart listing the Delivery Points,
associated MDQ, and associated Target Suction Pressure for each Delivery Point
of the Gathering System.

***

II. GATHERING FEE FOR SHIPPERS’ GAS

Subject to the provisions of Section III of this Exhibit “E”, the Gathering Fee
for Gathering Shipper’s Gas under this Agreement shall be the greater of
thirty-five cents ($0.35) or sixteen percent (16%) of the Gross Sale Price for
each Mcf of Gas, as measured at the Delivery Point, with no surcharges or fees.

The Reduced Fee, where applicable in this Agreement, is the greater of *** or
*** percent (***%) of the Gross Sale Price for each Mcf of Gas, as measured at
the Delivery Point, with no surcharges or fees.

III. ALTERNATIVE GATHERING FEES FOR CERTAIN GAS

The attached Exhibits E-1 and E-2 list the alternative gathering fees for the
respective wells. To the extent LMM determines that any entry in Exhibit E-1 or
E-2 is inaccurate, LMM shall have the right to modify the entry so that it is
accurate, and if such correction is to an inaccurate alternative gathering fee,
to charge the accurate gathering fee thereafter.



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 2   

[remainder of page intentionally left blank; schedule of

alternative gathering fees for certain Gas begins on following page]

*** [38 pages redacted]



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “F”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

EXCLUDED INTERESTS

[remainder of page intentionally left blank; schedule

of Excluded Interests begins on following page]

*** [90 pages redacted]



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 1   

EXHIBIT “G”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

MEMORANDUM OF CONTRACT FORM

MEMORANDUM OF AGREEMENT

 

THE COMMONWEALTH OF PENNSYLVANIA

   §       §   

COUNTY OF ________________________

   §   

This Memorandum of Agreement (“Memorandum”) is entered into effective as of
                    , 2009, by and between LMM, a Delaware limited liability
company (“LMM”), and ATLAS ENERGY RESOURCES, LLC, a Delaware limited liability
company, and ATLAS ENERGY OPERATING COMPANY, LLC, a Delaware limited liability
company, and ATLAS AMERICA, LLC, a Pennsylvania limited liability company, and
ATLAS NOBLE LLC, a Delaware limited liability company, and RESOURCE ENERGY LLC,
a Delaware limited liability company, and VIKING RESOURCES, LLC, a Pennsylvania
limited liability company,(“Shippers”). Capitalized terms used but not defined
herein shall have the meaning given to them in that certain Gas Gathering
Agreement dated effective as of                     , 2009, by and between LMM
and Shippers (the “Agreement”).

 

1. Pursuant to the Agreement, Shipper has agreed to dedicate and deliver for
gathering and transportation by LMM certain gas volume owned or controlled by
Shipper lawfully produced from wells now or hereafter drilled on the lands
within an Area of Interest as more fully described in the Agreement.

 

2. Term. The Agreement is effective as of                     , 2009 and,
subject to the other provisions thereof, shall continue in full force and effect
through the later of (a) for so long as Gas is produced from any well on
Shippers’ interests in economic quantities without a lapse of more than ninety
(90) Days, (b) as long as Gas which is acquired subsequent to the effective date
of the Agreement is produced from either Existing Wells or Future Wells, as each
are defined in the Agreement; or so long as Shippers own reserves within the
Area of Interest.

 

3. Notice. The addresses of the parties are as follows:

 

Shippers:         LMM:                               Attn:           Attn:    



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

     PAGE 2   

 

4. Miscellaneous. This Memorandum in no way modifies or amends the terms and
provisions of the Agreement. This Memorandum is executed solely for the purpose
of providing record notice of the Agreement and is to be recorded in the real
property records of the respective counties in the Area of Interest. This
Memorandum may be executed in separate counterparts, all of which shall together
constitute one and the same instrument. The terms of this Memorandum may only be
modified or amended by an instrument in writing, fully executed by LMM and
Shippers.

IN WITNESS WHEREOF, the undersigned have each caused this Memorandum to be duly
executed as of the date shown on the acknowledgments set forth below with the
intention that they will be delivered and effective as of the Day and year first
above written.

 

SHIPPERS:       LAUREL MOUNTAIN MIDSTREAM, LLC: ATLAS ENERGY RESOURCES, LLC    
  LAUREL MOUNTAIN MIDSTREAM, LLC, a ATLAS ENERGY OPERATING       Delaware
limited liability company COMPANY, LLC       ATLAS AMERICA, LLC       ATLAS
NOBLE LLC     By:     RESOURCE ENERGY LLC       Name:     VIKING RESOURCES, LLC
      Title:     ATLAS PIPELINE PARTNERS, L.P.         ATLAS PIPELINE OPERATING
PARTNERSHIP, LP        

 

By:       Name:       Title:    

 

THE COMMONWEALTH OF PENNSYLVANIA    §       §    COUNTY OF
________________________    §   

This instrument was acknowledged before me on the day of         , 2009, by
            ,              of all Shippers, on behalf of said entities.

 

  Notary Public in and for The State of  

 

My Commission Expires:        

 

THE STATE OF OKLAHOMA    §       §    COUNTY OF TULSA    §   

This instrument was acknowledged before me on the day of         , 2009, by
            ,              of LAUREL MOUNTAIN MIDSTREAM, LLC, on behalf of said
limited liability company.

 

  Notary Public in and for The State of  

 

My Commission Expires:        



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “H”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

CRITERIA FOR DETERMINING “A CHANGE IN THE ECONOMICS OF THE PROJECT”

***



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “I-1”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

DRILLING PLAN

[remainder of page intentionally left blank; schedule

of Drilling Plan begins on following page]



--------------------------------------------------------------------------------

Shippers’ Drilling Plan

This Drilling Plan consists of two schedules (Microsoft Excel spreadsheets), as
follows:

 

1. A document entitled “Drilling Schedule 4-1-09 through 3/31/10” which is
Shippers’ drilling schedule (as of May 12, 2009) showing all vertical and
horizontal wells intended (as of May 12, 2009) to be spudded by Shippers on or
prior to May 7, 2009 within the Area of Interest. The wells highlighted in
yellow (designated as “Phillips AMI”) are subject to the exclusions set forth in
Exhibit “F” to the Agreement and are not subject to the dedication contained in
the Agreement and are included for informational purposes only; provided,
however, that the Cowden Nos. 21H, 23H and 24H are located on Option Parcels (as
defined in that certain Natural Gas Gathering and Processing Agreement effective
as of November 1, 2008 by and between Atlas America, LLC (in its capacity as a
producer and as transporter) and PC Exploration, Inc. with respect to which LMM
has become the Transporter (as defined therein)) and hence may be available for
gathering by LMM.

 

2. A document entitled “Wells that need to be pipelined, located in the Deemston
AMI and West Bethlehem Township, Washington County”. This document is a list of
wells previously drilled within the Area of Interest that remain unconnected to
the Gathering System and that Shippers would like to have LMM connect to the
Gathering System for Gathering under the Agreement. Each of these wells is a
vertical well completed in multiple Upper Devonian sands. Shippers are not
providing specific estimated ultimate recovery or thermal content data for each
of these wells; however, Shippers expect that each of these wells could produce
between 30 mcf and 70 mcf per day on average, subject to applicable decline
rates and specific conditions relating to each well. The two groupings of wells
are each deemed a Project for purposes of the Agreement.

LMM and Shippers also agreed that the Cowden #14 well, previously drilled by
Shippers in the Cowden Project area and awaiting piping, is deemed included in
this Drilling Plan.

The Parties acknowledge that this Drilling Plan refers to certain wells under
the heading “Shallow wells located within the PCX AMI but which are 100% Shipper
wells” and that LMM’s Initial Connection Plan (Exhibit I-2) does not address
such wells and that the Parties have not had sufficient opportunity to reach
agreement concerning the treatment of these wells under the Agreement, and each
Party reserves all of its rights and remedies under the Agreement with respect
to such wells. The Parties will work to reach agreement regarding such wells at
the next following regular planning meeting between the Parties.

LMM and Shippers agree that the Parties shall work to resolve any
inconsistencies between this Exhibit I-1 and Exhibit I-2 or any inaccuracy in
either Exhibit at the next following regular planning meeting between the
Parties.



--------------------------------------------------------------------------------

Drilling Schedule 4-1-09 through 3/31/10

5/12/09

 

    

Program

  

Well Name

  

County

  

Township

  

Project Area

  

Target Formation

  

Vertical/Horizontal

  

EUR Expectation

  

BTU Content

  

Initial Spud
Date

  

TIL
Date

1

   P18B    Congelio #5    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    22-Apr-09   
07/21/09

2

   P18B    Consol/USX #66    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    22-Apr-09   
07/21/09

3

   P18B    Bobbish #4    Fayette    German    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-May-09   
08/02/09

4

   P18B    Consol/USX #59    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-May-09   
08/02/09

5

   P18B    Olexa #9    Fayette    Washiington    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-May-09   
08/14/09

6

   P18B    Lee #11    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-May-09   
08/14/09

7

   P18B    Udovich Unit #3    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    22-May-09   
08/20/09

8

   P18B    Yeagley #1    Fayette    North Union    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    31-May-09   
08/29/09

9

   P18B    Elias/Fox #1 (ARK)    Westmoreland    Hempfield    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    31-May-09   
08/29/09

10

   P18B    Robinson #29    Fayette    Spring Hill    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Jun-09   
09/10/09

11

   P18B    Shoup #4    Washington    Deemston    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Jun-09   
09/10/09

12

   P18B    Kovalic #13    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Jun-09   
09/22/09

13

   P18B    Hammel #2    Washington    West Bethlehem    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Jun-09   
09/22/09

14

   P18B    Kovach #24    Fayette    German    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Jun-09   
09/22/09

15

   P18B    Jurosco #1    Fayette    German    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    30-Jun-09   
09/28/09

16

   P18B    Jackson Farms #29    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    5-Jul-09   
10/03/09

17

   P18B    Bezjak #26    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    9-Jul-09   
10/07/09

18

   P18B    Kovach #33    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    17-Jul-09   
10/15/09

19

   P18B    Shuglie #4    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    21-Jul-09   
10/19/09

20

   P18B    Carter #11    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    21-Jul-09   
10/19/09

21

   P18B    Shychuk #8    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    27-Jul-09   
10/25/09

22

   P18B    JLL #1    Greene    Dunkard    East Greene    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    29-Jul-09    10/27/09

23

   P18B    Eckerd #1    Washington    Deemston    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    2-Aug-09   
10/31/09

24

   P18B    Momyer #1 (Largent)    Westmoreland    South Huntingdon    Herminie
   Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    2-Aug-09   
10/31/09

25

   P18B    Carr #19    Westmoreland    Salem    Salem    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    8-Aug-09    11/06/09

26

   P18B    JLL #2    Greene    Dunkard    East Greene    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    13-Aug-09    11/11/09

27

   P18B    Redman Unit #30    Fayette    Washiington    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    14-Aug-09   
11/12/09

28

   P18B    Yasenosky Unit #4    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    14-Aug-09   
11/12/09

29

   P18B    Wolf #27    Fayette    Spring Hill    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    20-Aug-09   
11/18/09

30

   P18B    Kepple #3    Westmoreland    Salem    Salem    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    25-Aug-09    11/23/09

31

   P18B    Hammel #1    Washington    West Bethlehem    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    26-Aug-09   
11/24/09

32

   P18C    Buday #8    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    26-Aug-09   
11/24/09

33

   P18B    Smith #52    Westmoreland    Salem    Salem    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    1-Sep-09    11/30/09

34

   P18B    Fayette Penn / W&G #42    Fayette    Spring Hill    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    6-Sep-09   
12/05/09

35

   P18C    Humphrey/Hanson #1 (F)    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    10-Sep-09   
12/09/09

36

   P18C    Hathaway #8    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    10-Sep-09   
12/09/09

37

   P18B    Smith #51    Westmoreland    Salem    Salem    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    13-Sep-09    12/12/09

38

   P18B    Genovese #10    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    18-Sep-09   
12/17/09

39

   P18C    CONSOL/USX #30    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    22-Sep-09   
12/21/09

40

   P18C    Pritts #1    Fayette    Lower Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    22-Sep-09   
12/21/09

41

   P18C    Dieterle #2    Washington    West Bethlehem    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    25-Sep-09   
12/24/09



--------------------------------------------------------------------------------

    

Program

  

Well Name

  

County

  

Township

  

Project Area

  

Target Formation

  

Vertical/Horizontal

  

EUR Expectation

  

BTU Content

  

Initial Spud
Date

  

TIL
Date

42

   P18C    Williams #1    Washington    Deemston    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    1-Oct-09   
12/30/09

43

   P18B    Burd #6    Fayette    Henry Clay    Henry Clay   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    3-Oct-09   
01/01/10

44

   P18C    Burchianti #47    Greene    Greene    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-Oct-09   
01/02/10

45

   P18C    CONSOL/USX #64    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-Oct-09   
01/02/10

46

   P18C    Momyer #2 (Largent)    Westmoreland    South Huntingdon    Herminie
   Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    7-Oct-09   
01/05/10

47

   P18C    Yankosky #5    Washington    Deemston    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    13-Oct-09   
01/11/10

48

   P18C    Redman #26    Fayette    Luzerne    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    15-Oct-09   
01/13/10

49

   P18C    CONSOL/USX #90    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-Oct-09   
01/14/10

50

   P18C    Clark Estate #1 (Flame)    Indiana    Montgomery    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-Oct-09   
01/14/10

51

   P18C    Smouse #6    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    19-Oct-09   
01/17/10

52

   P18C    Piersol #7    Fayette    Perry    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    25-Oct-09   
01/23/10

53

   P18C    Dancho/Brown #4    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    27-Oct-09   
01/25/10

54

   P18C    Kovach #21    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    28-Oct-09   
01/26/10

55

   P18C    Clark Estate #2 (Flame)    Clearfield    Burnside    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    28-Oct-09   
01/26/10

56

   P18C    Smouse #5    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    31-Oct-09   
01/29/10

57

   P18C    Brightbill #4    Fayette    Franklin    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    6-Nov-09   
02/04/10

58

   P18C    Dancho/Brown #5    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    8-Nov-09   
02/06/10

59

   P18C    Robinson/Hopton #1    Greene    Monongahela    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    9-Nov-09   
02/07/10

60

   P18C    Huczko #2    Indiana    West Wheatfield    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    9-Nov-09   
02/07/10

61

   P18C    Serro #6    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Nov-09   
02/10/10

62

   P18C    Game Lands #1    Greene    Dunkard    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    18-Nov-09   
02/16/10

63

   P18C    Mitchell #20    Greene    Jefferson    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    21-Nov-09   
02/19/10

64

   P18C    Gabeletto #5    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    21-Nov-09   
02/19/10

65

   P18C    Burchianti #48    Greene    Greene    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    27-Nov-09   
02/25/10

66

   P18C    Stoken #3    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    2-Dec-09   
03/02/10

67

   P18C    Game Lands #2    Greene    Dunkard    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    3-Dec-09   
03/03/10

68

   P18C    Brewer #4    Greene    Dunkard    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    8-Dec-09   
03/08/10

69

   P18C    Kovalic #12    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    8-Dec-09   
03/08/10

70

   P18C    Shuglie #5    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    9-Dec-09   
03/09/10

71

   P18C    Skovran #29    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    14-Dec-09   
03/14/10

72

   P18C    Gretz #1    Fayette    Upper Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    15-Dec-09   
03/15/10

73

   P18C    Vignali #2    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    20-Dec-09   
03/20/10

74

   P18C    Watters #14    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    20-Dec-09   
03/20/10

75

   P18C    Fayette Penn / W&G #44    Fayette    Springhill    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    29-Dec-09   
03/29/10

76

   P18C    Lauffer #7    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    30-Dec-09   
03/30/10

77

   P18C    Derr #1    Fayette    Lower Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    6-Jan-10   
04/06/10

78

   P18C    Babich #3    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    10-Jan-10   
04/10/10

79

   P18C    Labuda #6    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    11-Jan-10   
04/11/10

80

   P18C    Angelo/Star Junction #25    Fayette    Perry    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    11-Jan-10   
04/11/10

81

   P18C    Glendenning #1    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    11-Jan-10   
04/11/10

82

   P18C    Cottom #3    Fayette    Lower Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    18-Jan-10   
04/18/10

83

   P18C    Morris #10    Westmoreland    Sewickley    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    23-Jan-10   
04/23/10

84

   P18C    Lee #10    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    23-Jan-10   
04/23/10

85

   P18C    Bertovich #25    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    23-Jan-10   
04/23/10

86

   P18C    Pockstaller #4    Fayette    Upper Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    30-Jan-10   
04/30/10

87

   P18C    Babich #4    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    31-Jan-10   
05/01/10

88

   P18C    Nemec #1 (Largent)    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-Feb-10   
05/05/10

89

   P18C    Keslar #10    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-Feb-10   
05/05/10

90

   P18C    Pollick #4    Fayette    Menallen    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    4-Feb-10   
05/05/10



--------------------------------------------------------------------------------

    

Program

  

Well Name

  

County

  

Township

  

Project Area

  

Target Formation

  

Vertical/Horizontal

  

EUR Expectation

  

BTU Content

  

Initial Spud
Date

  

TIL
Date

91

   P18C    Robinson #32    Fayette    Spring Hill    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    11-Feb-10   
05/12/10

92

   P18C    Rush #18    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Feb-10   
05/13/10

93

   P18C    Filiaggi #6    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-Feb-10   
05/17/10

94

   P18C    Blankenship #1    Indiana    West Wheatfield    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-Feb-10   
05/17/10

95

   P18C    Fairbanks R&G Club #3    Fayette    Menallen    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    16-Feb-10   
05/17/10

96

   P18C    Gretz #2    Fayette    Upper Tyrone    Pritts   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    23-Feb-10   
05/24/10

97

   P18C    Rush #19    Greene    Jefferson    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Feb-10   
05/25/10

98

   P18C    Kepple #5    Westmoreland    Salem    Salem    Marcellus/Huntersville
   Vertical    1.5BCF    1,027 mmbtu    28-Feb-10    05/29/10

99

   P18C    Blankenship #2    Indiana    West Wheatfield    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    28-Feb-10   
05/29/10

100

   P18C    Burchianti #53    Greene    Greene    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    28-Feb-10   
05/29/10

101

   P18C    Watters #16    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    7-Mar-10   
06/05/10

102

   P18C    Elias #10    Westmoreland    South Huntingdon    Herminie   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    8-Mar-10   
06/06/10

103

   P18C    Fairbanks R&G Club #6    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Mar-10   
06/10/10

104

   P18C    Rau #1    Indiana    West Wheatfield    Clyde   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Mar-10   
06/10/10

105

   P18C    Behanna #7    Fayette    Jefferson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    12-Mar-10   
06/10/10

106

   P18C    Kirchner #3    Fayette    German    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    19-Mar-10   
06/17/10

107

   P18C    Burnside #8    Fayette    Washington    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    20-Mar-10   
06/18/10

108

   P18C    Labash/Myers #10    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Mar-10   
06/22/10

109

   P18C    Martin #38    Fayette    German    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    24-Mar-10   
06/22/10

110

   P18C    Jackson Farms #33    Fayette    Redstone    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    31-Mar-10   
06/29/10

111

   P18C    Clarke #14    Fayette    Dunbar    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    1-Apr-10   
06/30/10

112

   P18C    Bezjak #25    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    5-Apr-10   
07/04/10

113

   P18C    Groves #8    Greene    Cumberland    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    13-Apr-10   
07/12/10

114

   P18C    Bezjak #27    Fayette    Nicholson    Fayette Core   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    17-Apr-10   
07/16/10

115

   P18C    Peduti #1    Washington    Deemston    Phillips AMI   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    25-Apr-10   
07/24/10

116

   P18C    Springer #19    Greene    Jefferson    East Greene   
Marcellus/Huntersville    Vertical    1.5BCF    1,027 mmbtu    7-May-10   
08/05/10

1

   P18B    Kovach #34H    Fayette    German    Fayette Core    Marcellus   
Horizontal    ?    1,027 mmbtu    6-Jun-09    09/04/09

2

   P18C    Jackson Farms #36H    Fayette    Redstone    Fayette Core   
Marcellus    Horizontal    ?    1,027 mmbtu    20-Jun-09    09/18/09

3

   P18C    Carter #12H    Greene    Cumberland    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    10-Jul-09    10/08/09

4

   P18C    Shychuk #7H    Westmoreland    Sewickly    Herminie    Marcellus   
Horizontal    ?    1,027 mmbtu    20-Jul-09    10/18/09

5

   P18C    Kepple #4H    Westmoreland    Salem    Salem    Marcellus   
Horizontal    ?    1,027 mmbtu    15-Aug-09    11/13/09

6

   P18C    Kirchner #2H    Fayette    German    Fayette Core    Marcellus   
Horizontal    ?    1,027 mmbtu    1-Sep-09    11/30/09

7

   P18C    Kirchner #4H    Fayette    German    Fayette Core    Marcellus   
Horizontal    ?    1,027 mmbtu    11-Sep-09    12/10/09

8

   P18C    Jackson Farms #31H    Fayette    Redstone    Fayette Core   
Marcellus    Horizontal    ?    1,027 mmbtu    10-Oct-09    01/08/10

9

   P18C    Jackson Farms #32H    Fayette    Redstone    Fayette Core   
Marcellus    Horizontal    ?    1,027 mmbtu    20-Oct-09    01/18/10

10

   P18C    Game Lands #1H    Greene    Dunkard    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    30-Oct-09    01/28/10

11

   P18C    Burchianti #45H    Greene    Greene    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    12-Nov-09    02/10/10

12

   P18C    Burchianti #46H    Greene    Greene    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    26-Nov-09    02/24/10

13

   P18C    Burchianti #54H    Greene    Greene    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    10-Dec-09    03/10/10

14

   P18C    Burchianti #55H    Greene    Greene    East Greene    Marcellus   
Horizontal    ?    1,027 mmbtu    23-Dec-09    03/23/10

1

   P18B    Cowden #21H    Washington    Cecil    Cowden    Marcellus   
Horizontal    2.5BCFE    1,350 mmbtu    1-Sep-09    11/30/09

2

   P18B    Cowden #23H    Washington    Cecil    Cowden    Marcellus   
Horizontal    2.5BCFE    1,350 mmbtu    22-Sep-09    12/21/09

3

   P18B    Cowden #24H    Washington    Cecil    Cowden    Marcellus   
Horizontal    2.5BCFE    1,350 mmbtu    13-Oct-09    01/11/10    Denotes   
Phillips AMI                           



--------------------------------------------------------------------------------

Wells that need to be pipelined, located in the Deemston AMI and West Bethlehem
Township, Washington County and in Eastern Greene County, PA

Shallow wells located within the PCX AMI but which are 100% Shipper wells

Ruscitto #1

Ruscitto #2

Ruscitto #9

Ruscitto #14

Sargent #1

Sargent #3

Sargent #4

Sargent #5

Watkins #1

West Bethlehem Township Wells

Cowden #55

Stopka #1

Stopka #2

Stopka #3

Stopka #4

Fellin #1

Fellin #2

Stopko #5

Stopko #6

Stopko #7

Stopko #8

Earnest #1

Earnest #2

Miller #75

Girdish #4

Eastern Greene Wells

Glidden #1

Glidden #2

Glidden #3



--------------------------------------------------------------------------------

GAS GATHERING AGREEMENT (LEGACY APPALACHIAN SYSTEM)

EXHIBIT “I-2”

to the

GAS GATHERING AGREEMENT

For Natural Gas on the

Legacy Appalachian System

DATED AS OF JUNE 1, 2009

between

LAUREL MOUNTAIN MIDSTREAM, LLC

and

ATLAS AMERICA, LLC

ATLAS ENERGY RESOURCES, LLC

ATLAS ENERGY OPERATING COMPANY, LLC

ATLAS NOBLE LLC

RESOURCE ENERGY LLC

VIKING RESOURCES, LLC

ATLAS PIPELINE PARTNERS, L.P.

ATLAS PIPELINE OPERATING PARTNERSHIP, LP

INITIAL CONNECTION PLAN

[remainder of page intentionally left blank; schedule

of Initial Connection Plan begins on following page]



--------------------------------------------------------------------------------

LMM’s Initial Connection Plan

NOTES:

a. This Initial Connection Plan responds to that Drilling Schedule 04-01-09
through 03-31-10, dated May 12, 2009, provided by Shipper and attached to the
Gathering Agreement as Exhibit I-1. The wells highlighted in yellow on that
Schedule and designated as “Phillips AMI” are subject to the exclusion set forth
in Exhibit “F” to the Agreement, and are not subject to the dedication contained
in the Agreement, and thus LMM has no obligation to connect. While there may be
reference to such wells in this Initial Connection Plan, such are included for
informational purposes only in keeping with the initial Drilling Plan of
Shipper.

b. The Parties acknowledge that the Drilling Plan (Exhibit I-1) refers to
certain wells under the heading “Shallow wells located within the PCX AMI but
which are 100% Shipper wells,” but that this Initial Connection Plan does not
address such wells, and that the Parties have not had sufficient opportunity to
reach agreement concerning the treatment of these wells under the Agreement, and
each Party reserve all of its rights and remedies under the Agreement with
respect to such wells. It is intended that the Parties will work to reach
agreement regarding the treament of those wells at the next following regular
planning meeting between the Parties.

c. LMM and Shippers agree that the Parties shall work to resolve any
inconsistencies between this Exhibit I-1 and Exhibit I-2 or any inaccuracy in
either Exhibit at the next following regular planning meeting between the
Parties.



--------------------------------------------------------------------------------

LMM Well Connection Schedule - corresponds to ATN Drilling Schedule dated
5/12/09

 

Drilling Area

  

Wells Gathered

   Project Name      Size      Length      Subject to
Indemnity      In-Service
Quarter  

Eastern Greene

   JLL #1 & #2     
  Mikalik to
JLL   
        6         4,000         Y         2Q’09   

Eastern Greene

   Gamelands #1, #1H & #2     
  JLL to
Gamelands   
        6         4,000         Y         4Q’09   

Eastern Greene

   Gather shallow wells: Glidden #1, Glidden #2, Glidden #3     
  Yost to
Glidden   
        6         3,000         Y         2Q’09   

Eastern Greene

   Burchianti #47, 48, 45H, 46H, 53     
  Kovach to
Burchianti   
        8         3,000         N         3Q’09   

Eastern Greene

   Burchianti #54H, 55H     
 
  Sterbutzel
to
Burchianti   
  
        8         5,000         N         3Q’09   

Eastern Greene

   Kovach #33     
  Gapen to
Kovach   
        6         12,000         Y         2Q’09   

Eastern Greene

   Filliagi #6     
  Sterbutzel
to Filliagi   
        6         4,000         Y         4Q’09   

Eastern Greene

   Consol USX #30 & #64     
  Consol
Extension   
        6         5,000         Y         3Q’09   

Eastern Greene

   Hathaway #8     
  Hathaway
Extension   
        6         4,000         Y         3Q’09   

Eastern Greene - wells not requiring extension of LMM facilities:

   Consol/USX #66, 59, 90, Kovach #21, Udovich #3, Groves #8, Springer #19,
Mitchell #20, Glendenning #1, Martin #38, Rush #18, 19, Brewer #4,
Robinson/Hopton #1, Carter 11 & 12H, Watters #14, 16, Buday #8,     

Clyde

   Rau #1, Blankenship #1 & #2     
  Huczko to
Blankenship   
        8         1,000         N         1Q’10   

Clyde-wells not requiring extension of LMM facilities:

   Huczko #2               

Clyde North

   Clark Estate #2     
  Clark to
TW Phillips   
        6         2,500         Y         3Q’09   

Clyde North

   Clark Estate #1     
 
  Clark to
Dominion
Suction   
  
        6         500         Y         3Q’09   

Clyde North - wells not requiring extension of LMM facilities:

   None               



--------------------------------------------------------------------------------

LMM Well Connection Schedule - corresponds to ATN Drilling Schedule dated
5/12/09

 

Drilling Area

  

Wells Gathered

  

Project Name

   Size    Length    Subject to
Indemnity    In-Service
Quarter    Gathers existing shallow wells:    Cowden to Stopko    4    12,800   
Y    3Q’09 Cokeburg    Girdish #4, Fellin #1, Fellin #2, R.Stopko #5, R.Stopko
#6, R.Stopko #7, R. Stopko #8, Stopka #1, Stopka #2, Stopka #3, Stopka #4,
Earnest #1, Earnest #2, Cowden #55, Miller #75                Cokeburg - wells
not requiring extension of LMM facilities:                   Henry Clay    Burd
#6    Burd to Smith    8    11,000    N    3Q’09 Henry Clay- wells not requiring
extension of LMM facilities:    None                Herminie    Shuglie #4 & 5
   Hufford to Shuglie    6    6,000    Y    2Q’09 Herminie    Elias/Fox Unit #1
   Greenawalt to Fox    6    15,000    Y    2Q’09 Herminie    Matty / Momyer #1,
2    Doney to Momyer    6 PI    5,000    Y    3Q’09 Herminie    Skychuk #8, #7H
   Skychuk Extension    6    2,500    Y    3Q’09 Herminie    Elias #10    Momyer
to Elias    6” PI    3,500    Y    4Q’09 Herminie- wells not requiring extension
of LMM facilities:    Smouse #5, 6, Serro #3, 6, Lauffer #7, Labuda # 6, Babich
#3, 4, Nemec #1, Morris #10 Fayette Core    Bobbish #4    Christopher to Bobbish
   4    2,000    Y    2Q’09 Fayette Core    Redman Unit #30    Blower to Redman
   4    2,300    Y    2Q’09 Fayette Core    Pollick #4, Fairbanks R&G Club #3 &
#6    Kovach to Fairbanks R&G Club    8    18,000    N    1Q’10 Fayette Core   
Labash Myers #10    Jackson Farms to Labash Myers    6    4,000    Y    1Q’10



--------------------------------------------------------------------------------

LMM Well Connection Schedule - corresponds to ATN Drilling Schedule dated
5/12/09

 

Drilling Area

  

Wells Gathered

  

Project Name

   Size    Length    Subject to
Indemnity    In-Service
Quarter Fayette Core    Behanna #7    Coyote Creek to Behanna    4    3,000    Y
   1Q’10 Fayette Core    Piersol #7    Piersol to Lindsey    6    3,000    Y   
4Q’09 Fayette Core    Brightbill #4    Brightbill to Howser    6    4,000    Y
   4Q’09 Fayette Core    Fayette Penn / W&G #42 & Fayette Penn / W&G #44    Rich
Farms to Fay Penn    6    6,000    Y    3Q’09 Fayette Core    Jurosco #1   
Wingrove to Jurosco    6    3,200    Y    2Q’09 Fayette Core    Vignali #2   
Yasenosky to Vignali    4    2,000    Y    4Q’09 Fayette Core    Humphrey /
Hanson #1    Bezjak to Humphrey/Hanson    6    8,000    Y    3Q’09 Fayette Core-
wells not requiring extension of LMM facilities:    Congelio #5, Olexa #9,
Genovese #10, Kovalic #12, Kovalic #13, Wolf #27, Kovach #24, 34H, Gabeletto #5,
Angelo/Star Junction #25, Lee #10, 11, Keslar #10, Yeagley #1, Bezjak #25,26,27,
Redman #26, Dancho/Brown #4, 5, Skrovan #29, Burnside #8, Clarke #14, Jackson
Farms #29, 33, 36H, 31H, 32H, Bertovich #25, Yasenosky #4, Stoken #3, Kirchner
#2H, 3, 4H, Robinson #29, 32



--------------------------------------------------------------------------------

LMM Well Connection Schedule - corresponds to ATN Drilling Schedule dated
5/12/09

 

Drilling Area

  

Wells Gathered

  

Project Name

   Size    Length    Subject to
Indemnity    In-Service
Quarter Pritts    Pritts #1 & Pockstaller #4    Gretz to Pritts    10    2,200
   N    2Q’09       Gretz to Pritts (line 2)    6    6,500    Y    2Q’09 Pritts
   Derr #1, Cottom #3    Pritts to Derr    6    5,500    Y    1Q’10 Pritts   
Nicholson #26 & #27    Nicholson Lumber to Pritts    8    50,000    N    4Q’09
Pritts    Gretz #1, Gretz #2 (18C)    Pockstaller to Gretz    6    3,000    Y   
1Q’10 Pritts- wells not requiring extension of LMM facilities:    None         
      Salem    Carr #19    Smith to Carr    8    10,000    N    2Q’09      
Smith to Carr (line 2)    6    2,000    Y    Salem    Kepple #3, #4H & #5   
Smith to Kepple    8    4,000    N    3Q’09 Salem- Wells not requiring extension
of LMM facilities:    Smith #51, Smith #52                Cowden    Cowden #14
(carryover - not on schedule)    Carns to Zimmerman    8” PI    3,000    N   
2Q’09 Cowden    Cowden 21H, 23H, 24H    Mainline / Comp Station to Markwest
(scope yet TBD)    TBD    TBD    N    3Q’09 Cowden- wells not requiring
extension of LMM facilities:    None                Deemston- 18B & 18C wells
within ATN / PCX AMI area in eastern Washington County:    Dieterle #2, Hammel
#1, Hammel #2, Shoup #4, Eckerd #1, Peduti #1